ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
SAMUEL H. MAYS, JR., District Judge.
Before the Court is the Magistrate Judge’s July 1, 2014 Report and Recommendation (the “Report”) recommending that Defendant Shelby County Schools Board of Education’s (the “SCBOE”) March 24, 2014 motion for summary judgment be granted in part and denied in part and that Plaintiff Kim Brown’s (“Brown”) April 28, 2014 cross-motion for summary judgment be denied. (Rep., ECF No. 59.) On July 15, 2014, Brown filed a timely objection to the Report. (Obj., ECF No. 62.) For the following reasons, the Magistrate Judge’s Report is ADOPTED. The SCBOE’s motion for summary judgment is GRANTED in part and DENIED in part and Brown’s cross-motion fqr summary judgment is DENIED.
I. BACKGROUND
This case arises out of the dismissal of Kim Brown from his teaching position with the SCBOE. (See Rep., ECF No. 59) Brown, a tenured teacher, was suspended *673and ultimately dismissed after the 2012-2013 school year. (Id.)
On July 31, 2013, Brown filed a pro se complaint, alleging violations of Title VII of the Civil Rights Act of 1964 (“Title VH”), 42 U.S.C. §§ 2000e et seq., the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), 29 U.S.C. §§ 1161-1168, and various Tennessee laws. (Pro Se Compl., ECF No. 1.) The parties conducted discovery, and on March 24, 2014, the SCBOE moved for summary judgment on all counts, pursuant to Federal Rule of Civil Procedure 56. (Mot. for Summ. J., ECF No. 12.) On April 21, 2014, Chief United States Magistrate Judge Diane K. Vescovo granted Brown’s motion for extension of time to file a response. (Order, ECF No. 35.) Qn April 28, 2014, Brown filed a response in opposition and a cross-motion for summary judgment. (Pl.’s Resp. in Opp’n to Def.’s Mot. for Summ. J., ECF No. 43.) Brown’s cross-motion for summary judgment pertains only to his COBRA claim.1 (Id.) On May 8, 2014, the SCBOE replied to Brown’s response and responded to Brown’s cross-motion for summary judgment. (Def.’s Reply, ECF No. 48.)
On July 1, 2014, the Magistrate Judge issued a report and recommendation, recommending that the Court grant the SCBOE’s motion for summary judgment on all claims except Brown’s COBRA claim and that Brown’s cross-motion for summary judgment on his COBRA claim be denied. (Rep., ECF No. 59.) On July 15, 2014, Brown filed a timely objection to the Report. (Obj., ECF No 62.) The SCBOE filed its response to Brown’s objection on July 29, 2014. (Resp., ECF No. 64.)
II. JURISDICTION
The Court has subject matter jurisdiction under 28 U.S.C. § 1331 because Brown raises federal questions under Title VII, 42 U.S.C. §§ 2000e et seq. and COBRA, 29 U.S.C. §§ 1161-1168. The Court has supplemental jurisdiction over the remaining state law claims because they derive from a “common nucleus of operative fact.” United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725, 86 S.Ct. 1130, 16 L.Ed.2d 218 (1966).
III. STANDARD OF REVIEW
A. Pro Se Litigant Standard
“Pro se [pleadings] are to be held to less stringent standards than formal pleadings drafted by lawyers, and should therefore be liberally construed.” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir.2011) (internal quotation marks omitted). Pro se litigants, however, are not exempt from the requirements of the Federal Rules of Civil Procedure. See Brown v. Matauszak, 415 Fed.Appx. 608, 613 (6th Cir.2011). “While courts are properly charged with protecting the rights of all who come before it, that responsibility does not encompass advising litigants as to what legal theories they should pursue.” Young Bok Song v. Gipson, 423 Fed.Appx. 506, 510 (6th Cir.2011).
B. Review of Magistrate Judge’s Report
Congress enacted 28 U.S.C. § 636 to relieve the burden on the federal judiciary by permitting the assignment of district court duties to Magistrate Judges. See United States v. Curtis, 237 F.3d 598, 602 (6th Cir.2001) (citing Gomez v. United *674States, 490 U.S. 858, 869-70, 109 S.Ct. 2237, 104 L.Ed.2d 923 (1989)); see also Baker v. Peterson, 67 Fed.Appx. 308, 310 (6th Cir.2003). “A district judge must determine de novo any part of a Magistrate Judge’s disposition that has been properly objected to.” Fed.R.Civ.P. 72(b); 28 U.S.C. § 636(b)(1)(C). After reviewing the evidence, the Court is free to accept, reject, or modify the proposed findings or recommendations of the Magistrate Judge. 28 U.S.C. § 636(b)(1)(C). The district court is not required to review — under a de novo or any other standard — “any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 150, 106 S.Ct. 466, 88 L.Ed.2d 435 (1985). The district court should adopt the findings and rulings of the Magistrate Judge to which no specific objection is filed. Id. at 151, 106 S.Ct. 466.
“Overly general objections do not satisfy the objection requirement.” Spencer v. Bouchard, 449 F.3d 721, 725 (6th Cir.2006). Objections to any part of a Magistrate Judge’s disposition “must be clear enough to enable the district court to discern those issues that are dispositive and contentious.” Miller v. Currie, 50 F.3d 373, 380 (6th Cir.1995); see also Arn, 474 U.S. at 147, 106 S.Ct. 466 (stating that the purpose of the rule is to “focus attention on those issues ... that are at the heart of the parties’ dispute.”). “ ‘[Objections disputing] the correctness of the magistrate’s recommendation but failing] to specify the findings ... believed [to be] in error’ are too general.” Spencer, 449 F.3d at 725 (quoting Miller, 50 F.3d at 380). A general, frivolous, or conclusory objection will be treated as if no objection had been made. Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir.1991); see also Mira v. Marshall, 806 F.2d 636, 637 (6th Cir.1986) (“[T]he district court need not provide de novo review where the objections are ‘[f]rivolous, conclusive or general.’ ”) (quoting Nettles v. Wainwright, 677 F.2d 404, 410 n. 8 (5th Cir.1982)).
C. Summary Judgment Standard
Under Federal Rule of Civil Procedure 56, the Court shall grant a party’s motion for summary judgment “if the movant shows that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a). The moving party can meet this burden by pointing out' to the Court that the non-moving party, having had sufficient opportunity for discovery, has no evidence to support an essential element of his case. See Fed.R.Civ.P. 56(c)(1); Asbury v. Teodosio, 412 Fed.Appx. 786, 791 (6th Cir.2011) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986)).
When confronted with a properly supported motion for summary judgment, the non-moving party must set forth specific facts showing that there is a genuine dispute for trial. See Fed.R.Civ.P. 56(c). A genuine dispute for trial exists if the evidence is such that a reasonable jury could return a verdict for the non-moving party. See Wasek v. Arrow Energy Servs., 682 F.3d 463, 467 (6th Cir.2012) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)). The non-moving party must “ ‘do more than simply show that there is some metaphysical doubt as to the material facts.’ ” Phelps v. State Farm Mut. Auto. Ins. Co., 680 F.3d 725, 735 (6th Cir.2012) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986)). A party may not oppose a properly supported summary judgment motion by mere rebanee on the pleadings. See Beckett v. Ford, 384 Fed.Appx. 435, 443 (6th Cir. *6752010) (citing Celotex Corp., 477 U.S. at 324, 106 S.Ct. 2548). Instead, the non-moving party “must adduce concrete evidence on which a reasonable juror could return a verdict in [his] favor.” Stalbosky v. Belew, 205 F.3d 890, 895 (6th Cir.2000) (citations omitted); see Fed.R.Civ.P. 56(c)(1). The Court does not have the duty to search the record for such evidence. See Fed. R.Civ.P. 56(c)(3); InterRoyal Corp. v. Sponseller, 889 F.2d 108, 111 (6th Cir. 1989). The non-moving party has the duty to point out specific evidence in the record that would be sufficient to justify a jury decision in his favor. See Fed.R.Civ.P. 56(c)(1); InterRoyal Corp., 889 F.2d at 111.
Although summary judgment must be used carefully, it “is an integral part of the Federal Rules as a whole, which are designed to secure the just, speedy, and inexpensive determination of every action, rather than a disfavored procedural shortcut.” FDIC v. Jeff Miller Stables, 573 F.3d 289, 294 (6th Cir.2009) (internal quotation marks and citations omitted). '
IV. ANALYSIS
Brown has objected to the Magistrate Judge’s recommendations on nearly every count. The Court will analyze the effect of each objection by discussing each count individually.
A. Title VII Retaliation Claim
In Count One of his complaint, Brown alleges wrongful termination based on retaliation. (Pro Se Compl., ECF No. 62 ¶¶ 88-94.) To succeed on a Title VII retaliation claim, Brown must show:
(1) [he] engaged in activity protected under Title VII; (2) the defendant knew that [he] engaged in the protected activity; (3) the defendant subsequently took an adverse, retaliatory action against the plaintiff, or the plaintiff was subjected to severe or pervasive retaliatory harassment by a supervisor; and (4) the protected activity and the adverse action were causally connected.
Randolph v. Ohio Dep’t of Youth Servs., 453 F.3d 724, 736 (6th Cir.2006). If those elements are successfully established, the burden shifts to the defendant to articulate a legitimate, nondiscriminatory reason for the adverse action. Johnson v. Univ. of Cincinnati, 215 F.3d 561, 573 (6th Cir.2000). If the defendant articulates a legitimate, non-discriminatory reason for the adverse action, the burden shifts back to the plaintiff to show that that reason was merely a “pretext to hide unlawful discrimination.” Id.
Two activities are protected under 42 U.S.C. § 2000e-3. The statute protects an employee who “opposed any practice made an unlawful employment practice” under Title VII or “made a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing” under Title VII. 42 U.S.C. § 2000e-3. Brown claims that he engaged in both protected activities.
1. EEOC Charge
Brown alleges that he filed a charge with the EEOC on June 18, 2013, and was subsequently discharged. The Magistrate Judge found that, because Brown did not file the EEOC charge until after he was suspended, received notice of his suspension, and was notified that tenure charges2 and a recommendation of *676dismissal would be made to the SCBOE,3 he could not meet his burden on the first three elements of a Title VII retaliation claim. (Rep., ECF No. 59 at 17-18.)
The Magistrate Judge also found that, even if Brown were able to meet his burden, the SCBOE has proffered legitimate, non-discriminatory reasons for his termination as a teacher. (Id. at 18.) The reasons are Brown’s inefficiency and his low Teacher Effectiveness Measure (“TEM”) scores4 from the 2011-2012 and 2012-2013 school years. (See Branch Aff. ¶ 19, ECF No. 12-4; TEM Score, ECF No. 12-4; Allen Aff. ¶¶ 7-8, ECF No. 12-5; Helminski Aff. ¶6, ECF No. 12-6.) The Magistrate Judge found that “Brown has offered no argument or evidence beyond his own speculation” to show that the proffered reasons are mere pretext. (Rep., ECF No. 59 at 18-19.)
Brown objects by reasserting his prior argument that the SCBOE falsified his TEM scores and, therefore, that the SCBOE’s proffered reasons are pretextual. (Obj., ECF No. 62. At 3.) For purposes of this claim, only the pretext issue is before the Court for de novo review.
Brown does not cite any evidence that supports his theory. He offers copies of TEM score sheets from two different dates and argues that, because the scores are different, the SCBOE must have falsified the later score sheet. (Id. at 6 (One score sheet is as of May 16, 2013, and shows a score of 3. The other score sheet is as of January 17, 2014, and shows a score of 1).) The hearing officer’s Findings of Fact and Conclusions of Law explain that Brown’s preliminary score for the 2012-2013 school year was a 3 and his final score was a 1. (Hr’g Officer Report, ECF No. 12-11 ¶ 13.) The evidence Brown offers corroborates the SCBOE’s theory that the TEM scores changed from a preliminary score to a final score. The change in scores is not evidence of falsification. A reasonable jury could not conclude from the evidence Brown offers that the SCBOE’s proffered reasons are pretextual.
Even if a jury could conclude that the proffered reasons were pretextual, Brown has not objected to the Magistrate Judge’s determination that Brown could not satisfy the first three prongs of a prima facie case of Title VII retaliation.
2. Opposition Activity Claims
Brown also alleges several instances of opposition activities. He claims that he lodged complaints about child abuse and safety hazards at Charjean Elementary School. (Pro Se Compl. ¶¶ 89, 92, 93.) He claims that he wrote a letter to the Memphis Education Association (“MEA”) on October 8, 2013, in which he requested an administrative transfer to another school and complained that he had been harassed by Tameka Allen (“Allen”), the principal at Charjean Elementary. (See Req. for Admin. Transfer, ECF No. 43-8.) In his letter, Brown asserted that the harassment occurred because he was a “surplused teacher.” (Id.) Brown also claims that, on January 7, 2013, he complained of gender discrimination to Chantay Branch (“Branch”), .the Director Manager of the SCBOE Department of Labor Relations. (Pl.’s Resp. in Opp’n to Def.’s Mot. for *677Summ. J., ECF No. 43 at 2-3; see also Pro Se Compl. ¶ 25.)
a. Abuse and Safety Hazard Opposition
To succeed on a Title VII retaliation claim, Brown must show that he engaged in activity protected under Title VII. Title VII protects against discrimination in employment on the basis of “race, color, religion, sex, or national origin.” 42 U.S.C.A. § 2000e-2. The Magistrate Judge determined that “[c]hild abuse and violations of safety hazards do not fall within the purview of Title VII.” (Rep., ECF No. 59 at 20-21.) Brown does not object to that finding.
b. Request for Administrative Transfer
The Magistrate Judge found that Brown’s administrative transfer request did not specifically complain of gender discrimination. (Id. at 21.) Brown requested the transfer because Allen does not like “surplused” teachers and Brown was given a low TEM score because Allen is biased against “surplused” teachers. Brown did make two references to possible gender discrimination. (Req. for Admin. Transfer, ECF No. 43-8.) In his letter, Brown alleged Allen stated that, because Brown was “a man,” he “shouldn’t be having any discipline problems.” (Id.) The letter also claimed that, on another occasion, Allen told Brown he should be on outside duty with the other men during school dismissal. (Id.)
“A person opposing an apparently discriminatory practice does not bear the entire risk that it is in fact lawful; he or she must only have a good faith belief that the practice is unlawful.” Booker v. Brown & Williamson Tobacco Co., 879 F.2d 1304, 1312-13 (6th Cir.1989). The Magistrate Judge determined that, because Brown “could have had a reasonable, good faith belief that Allen’s comments” and actions were discriminatory toward male teachers, Brown engaged in protected activity under Title VII. (Rep., ECF No. 59 at 22.)
The Magistrate Judge found that Brown was unable to satisfy the remaining elements of a prima facie case of Title VII retaliation. (Id. at 23.) The Magistrate Judge noted that, “[although Brown asserts that the SCBOE knew of his request to MEA for an administrative transfer because the MEA sent the SCBOE a copy of the letter of request, there is no evidence in the record to support this. Further, Brown has failed to offer evidence that his letter to the MEA and his termination were causally connected.” (Id.)
In his objection, Brown restates his allegation that the MEA told him that a copy of the transfer request would be sent to the SCBOE. (Obj., ECF No. 62 at 7.) The Court will review de novo whether the SCBOE received a copy of the transfer request.
The only evidence Brown cites is page 13 of Allen’s deposition. (Id.) Brown asked Allen whether she receives copies of complaints made to the district. (Allen Dep., ECF No. 43-24 at 14.) Allen responded that “[i]t depends,” and said she did not recall receiving a copy of any grievance Brown had filed. (Id.) A reasonable jury could not conclude from the evidence that the SCBOE received a copy of the transfer request sent to the MEA.
Although Brown objects that there is a causal connection between the transfer request letter and his termination, the objection focuses solely on whether the SCBOE received a copy of the transfer request. (Obj., ECF No. 62 at 7.) Brown does not cite any evidence of a causal connection between the transfer request letter and his termination. (Id.)
*678c. Gender Discrimination Opposition
Brown alleges that on January 7, 2013, he told Branch he felt harassed based on his status as a surplus teacher. (See Jan. 9, 2013 Correspondence, ECF No. 43-9.) The Magistrate Judge found no evidence that Brown ever complained to Branch about gender discrimination. The evidence showed only that Brown complained of being discriminated against as a “surplus teacher.” (Rep., ECF No. 59 at 24. See Branch Aff. ¶ 11, ECF No. 12-4.) The Magistrate Judge determined that Brown had failed to satisfy the first element of a prima facie case of Title VII retaliation. (Rep., ECF No. 59 at 24.)
Brown objects, but seems to misunderstand the Magistrate Judge’s reasoning. (Obj., ECF No. 62 at 8.) Brown cites Sixth Circuit case law addressing the form of complaints that are the basis for retaliation claims. (Id.) The Magistrate Judge’s determination did not rely on the form of the complaint to Branch, but on the lack of evidence to support Brown’s assertions that he complained of gender discrimination at all. (Rep., ECF No. 59 at 24.) Brown, does not object to the Magistrate Judge’s finding that there is a lack of evidence to support Brown’s allegations.
The SCBOE’s motion for summary judgment is GRANTED on Count One of Brown’s complaint.
B. Common Law Retaliatory Discharge Claim
In Count Two of his complaint, Brown brings a common law claim for retaliatory discharge under Tennessee law. (Pro Se Compl., ECF No. 1.) The Magistrate Judge determined that the SCBOE was immune from liability on that claim. (Rep., ECF No. 59 at 24-26.)
Brown objects, relying on TenmCode Ann. § 29-20-205. Section 29-20-205 pertains only to negligent acts or omissions. A common law retaliatory discharge claim requires intentional acts, not negligence. See Baines v. Wilson Cnty., 86 S.W.3d 575, 579 (Tenn.Ct.App.2002). The Governmental Tort Liability Act (“GTLA”), Tenn. Code Ann. § 29-20-201, provides governmental immunity to the SCBOE.
The SCBOE’s motion for summary judgment on Brown’s common law retaliatory discharge claim is GRANTED.
C. Section 1983 Claims
In Counts Three and Four of his complaint, Brown asserts claims under 42 U.S.C. § 1983. (Pro Se Compl., ECF No. 1.) Section 1983 requires proof of two elements: “(1) deprivation of a right secured by the Constitution or laws of the United States (2) caused by a person acting under color of state law.”5 Hunt v. Sycamore Cmty. Sch. Dist. Bd. of Educ., 542 F.3d 529, 534 (6th Cir.2008) (citing McQueen v. Beecher Cmty. Sch., 433 F.3d 460, 463 (6th Cir.2006)).
Brown asserts claims under the Due Process Clause of the Fourteenth Amendment. The Due Process Clause prohibits a state from “depriv[ing] any person of life, liberty, or property, without due process of law.” U.S. Const, amend. XIV, § 1. Due process has two components: substantive and procedural. Substantive due process “prohibits States from infringing fundamental liberty interests, unless the infringement is -narrowly tailored to serve a compelling state interest.” Lawrence v. Texas, 539 U.S. 558, 593, 123 S.Ct. 2472, 156 L.Ed.2d 508 (2003) (citing Washington v. Glucksberg, 521 U.S. 702, 721, 117 S.Ct. 2258, 138 L.Ed.2d 772 (1997)). Procedural due process provides *679a guarantee of fair procedure. Zinermon v. Burch, 494 U.S. 113, 125, 110 S.Ct. 975, 108 L.Ed.2d 100 (1990). “Procedural due process rules are meant to protect persons not from the deprivation, but from the mistaken or unjustified deprivation of life, liberty, or property.” Carey v. Piphus, 435 U.S. 247, 259, 98 S.Ct. 1042, 55 L.Ed.2d 252 (1978). Under § 1983, a deprivation of “life, liberty, or property” is only unconstitutional without due process of law. Id. Brown asserts a § 1983 claim under a procedural due process theory alleging the deprivation of his property and liberty interests. (Pro Se Compl., ECF No. 1.) He also brings a claim under a substantive due process theory alleging the deprivation of his liberty interest. (Id.)
1. Property Interest Claim (Count Three)
Brown may succeed on a procedural due process claim by establishing that (1) he was deprived of a protected property interest and, (2) before being so deprived, he was not afforded the process due him. Smith v. Jefferson Cnty. Bd. of Sch. Comm’rs, 641 F.3d 197, 216 (6th Cir. 2011). With respect to employment rights, “ ‘the root requirement’ of the Due Process Clause” is “ ‘that an individual be given the opportunity for a hearing before he is deprived of any significant property interest.’ ” Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 541, 105 S.Ct. 1487, 84 L.Ed.2d 494 (1985) (quoting Boddie v. Connecticut, 401 U.S. 371, 379, 91 S.Ct. 780, 28 L.Ed.2d 113 (1971)).
Under Tenn.Code Ann. §§ 49-5-511 and 49-5-512, Brown was entitled to “written notice” by the director of schools of the dismissal decision, “together with a copy of the charges and a copy of a form ... advising [Brown] as to [his] legal duties, rights and recourse ....” § 49-5-511(a). After receiving notice, Brown was entitled to request a full and complete hearing before an impartial hearing officer. § 49-5-512(a). At such a hearing, parties have the right to be represented by counsel, call and subpoena witnesses, and examine all witnesses. § 49-5-512(a)(4). After the hearing, the hearing officer submits findings of fact and conclusions of law, as well as a decision. After the hearing officer’s decision, the teacher must exhaust administrative remedies and appeal the decision to the board of education within ten days of the hearing officer’s issuance of written findings of fact, conclusions of law, and the decision. § 49-5-512(c)(l).
The Magistrate Judge found that on June 11, 2013, Brown received written notice of his suspension and that a charge of inefficiency and a recommendation of dismissal would be brought against him. (Rep., ECF No. 59 at 29-30.) On January 29 and 30, 2014, Brown was represented by counsel, presented evidence, and presented and cross-examined witnesses at a hearing before an impartial hearing officer. (Id. at 30.) The hearing officer issued her decision on March 10, 2014, and her findings of fact and conclusions of law on March 13, 2014. (Id.) Brown did not appeal the hearing officer’s decision. The Magistrate Judge determined that Brown was afforded all process due him under Tennessee law and “did not exhaust his administrative remedies by appealing the hearing officer’s decision.”
In his objection, Brown claims that he did in fact appeal the hearing officer’s decision. (Obj., ECF No. 62 at 10.) The Court will review de novo whether Brown was afforded the process due him.
Brown offers no evidence to support his assertion that he appealed the hearing officer’s decision. (Id.) Brown was afforded a hearing before an impartial hearing officer. At that hearing, he was represented *680by counsel, presented evidence, and presented and cross-examined witnesses. Even if Brown appealed the hearing officer’s decision, he cites no evidence that he was not afforded the process due him under Tennessee law.
The SCBOE’s motion for summary judgment on Count Three of Brown’s complaint is GRANTED.
2. Liberty Interest Claim (Count Four)
As his substantive due process claim, Brown alleges that he was deprived of his liberty interest — his reputation in the educational community — because the SCBOE filed false charges of unprofessional conduct. (Pro Se Compl., ECF No. 1 ¶¶ 100-02.) Brown alleges that he is entitled to a “name-clearing hearing.” (Id. ¶¶ 102.)
In the Sixth Circuit, a plaintiff must satisfy a five-factor test to prove that he was deprived of his liberty interest and is entitled to a name-clearing hearing:
First, the stigmatizing statements must be made in conjunction with the plaintiffs termination from employment.... Second, a plaintiff is not deprived of his liberty interest when the employer has alleged merely improper or inadequate performance, incompetence, neglect of duty or malfeasance.... Third, the stigmatizing statements or charges must be made public. Fourth, the plaintiff must claim that the charges made against him were false. Lastly, the public dissemination must have been voluntary.
Quinn v. Shirey, 293 F.3d 315, 320 (6th Cir.2002) (quoting Brown v. City of Niota, 214 F.3d 718, 722-23 (6th Cir.2000)).
The Magistrate Judge found no evidence that the SCBOE made any statements about “anything other than Brown’s inadequate performance or incompetence as a teacher.” (Rep., ECF No. 59 at 31-32.) There was not “any proof that the statements were made public, other than [Brown’s] own unsubstantiated allegations based on hearsay.”6 (Id. at 32.)
Brown objects to the Magistrate Judge’s findings, reasserting his previous allegation that the statements were broadcast to the public. (Obj., ECF No. 62 at 11.) The Court will review de novo whether a reasonable jury could conclude that the statements were broadcast to the public.
There is no evidence in the record, and Brown’s objection cites no additional evidence, that the statements were made public. (Id.) Based on the evidence, no reasonable jury could conclude that the statements were made public.
Brown does not object to the Magistrate Judge’s finding that there is no evidence of any SCBOE statements about anything other than Brown’s inadequate performance or incompetence as a teacher. The SCBOE’s motion for summary judgment on Count Four of Brown’s complaint is GRANTED.
D. Gender Discrimination Claim
In Count Five of his complaint, Brown alleges that he was discriminated against based on his gender in violation of Title VII. (Pro Se Compl., ECF No. 1.) Brown brings claims of disparate treatment, disparate impact, and hostile environment.
1. Disparate Treatment
In a disparate treatment action, a plaintiff must show that “(1) he is a member of a protected class; (2) he was qualified for his job; (3) he suffered an *681adverse employment decision; and (4) he was replaced by a person outside the protected class or treated differently than similarly situated non-protected employees.” White v. Baxter Healthcare Corp., 588 F.3d 381, 391 (6th Cir.2008). Where, as here, a plaintiff is not a member of a protected class, but claims reverse discrimination, the plaintiff must “demonstrate ‘background circumstances [to] support the suspicion that the defendant is that unusual employer who discriminates against the majority.’ ” Sutherland v. Mich. Dep’t of Treasury, 344 F.3d 603, 614-15 (6th Cir.2003).
Once a plaintiff has established a prima facie case of gender discrimination, the burden shifts to the defendant to “articulate some legitimate, nondiscriminatory reason” for its treatment of the plaintiff. McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973). “If the defendant meets that burden, then the burden of production shifts back to the plaintiff to demonstrate that the proffered reason is a pretext.” Sutherland, 344 F.3d at 615.
The Magistrate Judge found that “Brown [had failed] to present any evidence either that the SCBOE is the ‘unusual employer who discriminates against the majority,’ or that there were similarly situated female employees treated more favorably than he was.” The Magistrate Judge determined that, “[e]ven were Brown able to establish a prima facie case of discriminatory treatment, the SCBOE has offered a legitimate nondiscriminatory reason for its termination of Brown — Brown’s low TEM scores — and Brown has not come forth with evidence to show pretext.” (Rep., ECF No. 59 at 36.)
Brown objects. The Court will consider de novo whether a reasonable jury could conclude there was disparate treatment. Brown’s objection restates his earlier arguments that male teachers were treated differently than female teachers; he cites only his response in opposition to the SCBOE’s motion for summary judgment. (Obj., ECF No. 62 at 12.) He cites no evidence in the record that the SCBOE discriminates against male employees. (Id. at 12-13.) Brown argues that a secretarial employee, Rachel Williams, was terminated from Charjean Elementary, but allowed to continue to work at another Shelby County school. (Id.) Brown argues that the SCBOE’s decision to allow Rachel Williams to work at a different school is evidence of disparate treatment between male and female employees. Rachel Williams did not replace Brown, and nothing in the record suggests that Williams, a secretarial employee, and Brown, a tenured teacher, were similarly situated. Brown’s argument, even if supported by facts in the record, would not support a claim of disparate treatment.
Brown also challenges the Magistrate Judge’s finding that there is no evidence of pretext. (Id.) He restates the pretext argument discussed supra in' relation to Brown’s Title VII retaliation claim. (See supra Subsection IV.A.1.) For the same reasons, Brown’s pretext argument fails here.
2. Disparate Impact
“The disparate impact theory requires a plaintiff to demonstrate that a facially neutral employment practice falls more harshly on one group than another and that the practice is not justified by business necessity.... [P]roof of discriminatory intent is not required.” Dunlap v. Tennessee Valley Auth., 519 F.3d 626, 629 (6th Cir.2008) (citing Rowe v. Cleveland Pneumatic Co., 690 F.2d 88, 92 (6th Cir.1982)). A plaintiff may establish a prima facie case by “(1) identifying] a specific employment practice to be challenged; *682and (2) through relevant statistical analysis proving] that the challenged practice has an adverse impact on a protected group.” Id.
The Magistrate Judge determined that Brown had failed to establish a prima fade case of disparate impact. (Rep., ECF No. 59 at 36-37.) Specifically, the Magistrate Judge found that Brown’s allegations that men were placed on outside duty and assigned to teach classes of predominantly African American students were not supported by any relevant statistical analysis showing an adverse impact on male teachers. (Id.)
Brown objects generally, but does not challenge the Magistrate Judge’s finding of a lack of analysis proving an actual adverse impact on a protected group. (Obj., ECF No. 62 at 13.) Brown simply restates his earlier assertions and argues that, in his experience, the African American students at Charjean Elementary have more behavioral problems. (Id.) Even if Brown had provided evidence to that effect, there is no evidence in the record demonstrating any adverse impact on male teachers as a result of the practices he alleges.
3. Hostile Work Environment
To succeed on a Title VII hostile work environment claim, Brown must show that: “(1) [he] was a member of a protected class; (2) [he] was subjected to unwelcome sexual harassment; (3) the harassment complained of was based on sex; (4) the charged sexual harassment created a hostile work environment; and (5) the employer is liable.” Randolph, 453 F.3d at 733. To establish a hostile work environment, Brown must meet both objective and subjective tests; “in other words, the conduct must be so severe or pervasive as to constitute a hostile or abusive working environment both to the reasonable person and the actual victim.” Id. In analyzing whether a hostile work environment exists, the Court must “consider the totality of the circumstances” and determine “whether the harassment was sufficiently severe and pervasive.” Id.
The Magistrate Judge determined that: Brown fails to show that the harassment he experienced—Allen’s comments that “you a man,” that he should be able to handle his classroom, and that he should be on outside duty—is severe and pervasive enough to create a hostile work environment. Even if true, these scattered references to Brown’s gender are not of the frequency, severity, or level of offensiveness such that they altered the conditions of Brown’s employment and created an objectively abusive work environment. At most, they amounted to “mere offensive utterances.”
(Rep., ECF No. 59 at 36-37.)
Brown objects to the Magistrate Judge’s determination that the alleged conduct was merely offensive utterance. (Obj., ECF No. 62 at 14.) Brown does not cite any evidence the Magistrate Judge did not consider. (Id.) The Court will review this issue de novo.
Courts consider the following factors when determining whether a workplace environment is sufficiently hostile or abusive to support a sexual harassment claim under Title VII: “the frequency of the discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a mere offensive utterance; and whether it unreasonably interferes with an employee’s work performance.” Clark Cnty. Sch. Dist. v. Breeden, 532 U.S. 268, 270-71, 121 S.Ct. 1508, 149 L.Ed.2d 509 (2001) (internal quotation marks omitted). “[S]imple teasing,’ offhand comments, and isolated incidents (unless extremely serious) will not amount *683to discriminatory changes in the ‘terms of employment.’ ” Faragher v. City of Boca Raton, 524 U.S. 775, 788, 118 S.Ct. 2275, 141 L.Ed.2d 662 (1998) (quoting Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 82, 118 S.Ct. 998, 140 L.Ed.2d 201 (1998)). “[C]onduct must be extreme to amount to a change in the terms and conditions of employment.” Id. '
The comments Allen allegedly made to Brown are not extreme. Three comments that are not objectively extreme or threatening do not rise to the level of discriminatory conduct protected by Title VII. These comments are mere offensive utterances. Even if the conduct were severe and pervasive, Brown has not cited any evidence showing that the SCBOE had any knowledge of Allen’s comments. The Supreme Court has held that both knowledge and inaction are required to hold an employer liable for harassment by its employee. Faragher, 524 U.S. at 789, 118 S.Ct. 2275.
The SCBOE’s motion for summary judgment on Count Five of Brown’s complaint is GRANTED.
E. Libel Claim
In Count Six of his complaint, Brown alleges that Allen and Kecia Helminski (“Helminski”), a fellow teacher,7 made false statements in their assessments of Brown’s performance. (Pro Se Compl., ECF No. 62 ¶¶ 109-11.) Brown asserts that the SCBOE is liable for those false statements because of its negligent supervision and hiring. (PL’s Resp. in Opp’n to Def.’s Mot. for Summ. J. 10, ECF No. 43.)
Tenn.Code Ann. § 29-20-205 provides:
Immunity from suit of all governmental entities is removed for injury proximately caused by a negligent act or omission of any employee within the scope of his employment except if the injury arises out of: ...
(2) False imprisonment pursuant to a mittimus from a court, false arrest, malicious prosecution, intentional trespass, abuse of process, libel, slander, deceit, interference with contract rights, infliction of mental anguish, invasion of right of privacy, or civil rights; ...
The Magistrate Judge determined that, “[bjecause the SCBOE is immune from Brown’s libel claim, summary judgment should be granted as to this claim in favor of the SCBOE.” (Rep., ECF No. 59 at 39.)
Brown objects. The Court will review governmental immunity de novo for purposes of this claim. In his objection, Brown cites Tenn.Code Ann. § 29-20-310(b) as contrary authority. (Obj., ECF No. 62 at 14.) Section 29-20-310(b) states, “No claim may be brought against an employee or judgment entered against an employee for damages for which the immunity of the governmental entity is removed by this chapter unless the claim is one for health care liability brought against a health care practitioner.” Id. That section has no effect on § 29-20-205, which clearly states that governmental entities are immune from libel suits.
The SCBOE’s motion for summary judgment on Count Six of Brown’s Complaint is GRANTED.
F. Aiding and Abetting Tort Claim
In Count Seven of his complaint, Brown alleges that Allen and Helminski *684each “knew that [the other] was engaged in tortious conduct” and they “assisted ... or encouraged each other in accomplishing” tortious acts. (Pro Se Compl., ECF No. 62 ¶¶ 112-13.)
The Tennessee Human Rights Act (“THRA”), TenmCode Ann. § 4-21-301, codifies the common law tort of aiding and abetting. Section 4-21-301 makes it “a discriminatory practice for a person or for two (2) or more persons to: ... (2) Aid, abet, incite, compel or command a person to engage in any of the acts or practices declared discriminatory in this chapter.” § 4-21-301. “Aiding and abetting” as defined by Tennessee common law, requires that the “defendant knew that his companions’ conduct constituted a breach of duty, and that he gave substantial assistance or encouragement to them in their acts.” Carr v. United Parcel Serv., 955 S.W.2d 832, 836 (Tenn.1997).
The Magistrate Judge determined that Brown “has not brought forth any evidence to show that the elements of the aiding and abetting tort are satisfied.” (Rep., ECF No. 59 at 40-41.) The Magistrate Judge found that, even if the alleged conduct occurred, “Brown does not argue that these acts of defamation were discriminatory within the meaning of the THRA, which bars discrimination for race, creed, color, religion, sex, age, or national origin.” (Id. at 41.)
Brown objects only to the Magistrate Judge’s finding that the evidence was insufficient to prove the elements of an aiding and abetting tort claim. (Obj., ECF No. 62 at 16.) Brown restates his previous arguments without citing any evidence to support them. (Id.) There is no evidence of the alleged tortious conduct, that Allen or Helminski knew of the other’s conduct, or that either “gave substantial assistance or encouragement to [the other] in their acts.” Brown does not object to the Magistrate Judge’s finding that the alleged defamation was not discriminatory within the meaning of the THRA.
The SCBOE’s motion for summary judgment on Count Seven of Brown’s Complaint is GRANTED.
G. Civil Conspiracy Claim
In Count Eight of his compliant, Brown alleges that Allen and Helminski engaged in a civil conspiracy by forging documents in an effort to terminate his employment. (Pro Se Compl., ECF No. 62 ¶¶ 114.) Civil conspiracy' requires “a combination of two or more persons who, each having the intent and knowledge of the other’s intent, accomplish by concert an unlawful purpose, or accomplish a lawful purpose by unlawful means, which results in damage to the plaintiff.” Trau-Med of Am., Inc. v. Allstate Ins. Co., 71 S.W.3d 691, 703 (Tenn.2002). Where, as here, “the conspiratorial conduct is essentially a single act by a single corporation acting through its officers, directors, employees, and other agents, each acting within the scope of his or her employment,” a civil conspiracy claim cannot succeed. Id. at 703-04.
The Magistrate Judge determined that, “[b]ecause Brown has not even alleged or presented evidence that either Helminski or Allen were acting outside the scope of their employment in pursuit of a personal purpose, SCBOE is entitled to judgment as a matter of law.” (Rep., ECF No. 59 at 43.)
Brown objects to the Magistrate Judge’s finding that neither Allen nor Helminski acted for personal reasons. (Obj., ECF No. 62 at 17.) The Court will review de novo whether a reasonable jury could find that Allen and Helminski acted for personal reasons.
*685Brown argues that both Allen and Helminski acted for personal reasons. (Id.) He asserts that if he were fired, Allen would no longer have anyone complaining to her superiors and Helminski would be “in good favor with the boss.” (Id.) Brown does not cite any evidence supporting his theory. (Id.) A reasonable jury could not conclude that Allen and Helminski acted for personal reasons.
Even if Allen and Helminski were acting for personal reasons, there could be no conspiracy on these facts, which include no evidence of forgery. The SCBOE’s motion for summary judgment on Count Eight of Brown’s complaint is GRANTED.
H. COBRA Claim
Neither Brown nor the SCBOE objects to the Magistrate Judge’s findings with respect to the COBRA claim. The Magistrate Judge’s recommendation is ADOPTED and both parties’ motions for summary judgment on Count Nine of Brown’s complaint are DENIED.
I. Negligent Supervision and Negligent Training Claims
In Counts Ten and Eleven of his complaint, Brown alleges that the SCBOE was negligent in its supervision and training of Allen and Helminski. (Pro Se Compl., ECF No. 62 ¶¶ 119-20.) Under Tennessee law, a claim of negligent hiring, supervision, and retention may be maintained by establishing, “in addition to the elements of a negligence claim, that the employer had knowledge of the employee’s unfitness for the job.” Doe v. Catholic Bishop for Diocese of Memphis, 306 S.W.3d 712, 717 (Tenn.Ct.App.2008); see also Brown v. Mapco Exp., Inc., 393 S.W.3d 696, 703 (Tenn.Ct.App.2012) (in which plaintiff sued Mapco for “a billion— with a ‘b’ — dollars” under the same theory). A negligence claim requires proof of a duty of care owed to the plaintiff, breach of that duty by the defendant, injury or loss, actual causation, and proximate causation. Lourcey v. Estate of Scarlett, 146 S.W.3d 48, 52 (Tenn.2004).
The Magistrate Judge determined that Brown had “failed to present any evidence establishing the elements of his underlying negligence claim.” (Rep., ECF No. 59 at 48.) Brown objects to the Magistrate Judge’s determination that the evidence did not show a breach of duty or that Allen and Helminski were unfit for their jobs. The Court will review this count de novo.
Brown’s objection restates his conclusory argument that Allen and Helminski falsified his evaluations. (Obj., ECF No. 62 at 18-19.) He relies on his theory that the TEM score for 2012-2013 was fraudulently changed. ■ (Id.) As discussed supra, that argument is unsupported. (See supra Subsection IV.A.1.) Even assuming that Allen or Helminski owed Brown a duty of care in evaluating him, there is no evidence that either breached that duty.
Assuming arguendo that Brown could establish the elements of a claim for negligence, he does not cite evidence in the record that the SCBOE knew or should have known Allen and Helminski were unfit for their jobs. The SCBOE’s motion for summary judgment on Counts Ten and Eleven of Brown’s complaint is GRANTED.
J.Fraud Claim
In Count Thirteen of his complaint, Brown alleges that the SCBOE is liable for common law fraud because Allen forged four letters about him, Helminski claimed in a letter she wrote him that he had failed to follow teaching advice she gave him, and Helminski fraudulently overstated the length of time she observed *686and graded him in the classroom. (Pro Se Compl., ECF No. 62 ¶¶ 124-26.) Under Tennessee law, fraud requires “(1) an intentional misrepresentation of material fact, (2) knowledge of the representation’s falsity, ... (3) an injury caused by reasonable reliance on the representation,” and that (4) “the misrepresentation involved a past or existing fact.” Dobbs v. Guenther, 846 S.W.2d 270, 274 (Tenn.1992).
The Magistrate Judge found that: Brown has not come forth with proof that the letters complained of were falsified by Allen and Helminski, that Helminski overstated the length of time she evaluated Brown’s classroom, or that Helminski falsely stated that she gave Brown teaching strategies that he failed to adopt. As with previous claims, Brown relies on his own declaration, which only restates his allegations in more detail without outside evidentiary support. (See Brown Decl. ¶¶ 24, 36-40, ECF No. 43-1.) This does not satisfy his burden of showing that the letters were fraudulent. Further, there has been no showing that the SCBOE knew or had reason to know of these alleged inaccuracies. Finally, Brown cannot establish that he relied on alleged fraudulent statements to his detriment.
(Rep., ECF No. 59 at 50.)
Brown objects to the finding that the evidence does not support a finding that the letters were false. He also objects to the Magistrate Judge’s finding that there was insufficient evidence to show that he detrimentally relied on the alleged fraudulent statements. (Obj., ECF No. 62 at 20.) The Court will review these issues de novo.
Brown relies again on his argument about the changed TEM score for the 2012-2013 school year. (Id.) As discussed supra, that argument is unsupported. (See supra Subsection IV.A.1.) Brown also asserts that the declarations of three parents, whose children were in Brown’s class, prove that Brown implemented the teaching strategies Helminski suggested. (Obj., ECF No. 62 at 20; see also Parent Deck’s, ECF No. 43-7.) The declarations do not support Brown’s allegations. All three declarations are identically worded. They contain no individualized statements, and each is only five sentences long. There is no evidence that any of the parents observed Brown’s teaching. There is no evidence of any of the other alleged fraudulent conduct.
Brown alleges that he was “enticed ... to participate in the [PAR] program” when he was told (he does not allege who told him) that if he participated in the program, Allen “would not do the remaining two evaluations.” (Pro Se Compl., ECF No. 62 ¶ 51; see also Obj., ECF No. 62 at 20.) Brown claims that, because this promise was made, he entered the program and was eventually terminated, supposedly satisfying the detrimental reliance element. (Obj., ECF No. 62 at 20.) There is no evidence that this promise was made. Even if there were such evidence, the causal connection between the alleged promise and the detriment is tenuous at best.
Brown does not object to the Magistrate Judge’s determination that there is no evidence the SCBOE knew or had reason to know of the alleged inaccuracies. (Obj., ECF No. 62 at 20.) The SCBOE’s motion for summary judgment on Count Thirteen of Brown’s complaint is GRANTED.
K. Breach of Contract Claim
In Count Twelve of his complaint, Brown alleges that the SCBOE “maliciously breached [his employment] contract based on fraudulent letters submitted by Tomeka Allen and Ms. Helminski.” (Pro *687Se Compl., ECF No. 62 ¶ 122.) Under Tennessee law, “[t]he essential elements of any breach of contract claim include (1) the existence of an enforceable contract, (2) nonperformance amounting to a breach of the contract, and (3) damages caused by the breach of the contract.” Ingram v. Cendant Mobility Fin. Corp., 215 S.W.3d 367, 374 (Tenn.Ct.App.2006) (internal quotation marks omitted).
The Magistrate Judge determined that, because Brown relied on his underlying claim of fraud to prove the breach element, and because the fraud claim did not survive, the breach of contract claim could not succeed. (Rep., ECF No. 59 at 50-51.) In his objection, Brown seems to suggest that there may be an alternate theory of breach, but offers no argument as to what that theory is. (Obj., ECF No. 62 at 20.) He restates his argument about the changed TEM score for the 2012-2013 school year. (Id.) As discussed supra, that argument is unsupported. (See supra Subsection IV.A.1.)
The SCBOE’s motion for summary judgment on Count Twelve of Brown’s complaint is GRANTED.
L. Implied Covenant of Good Faith and Fair Dealing Claim
In Count Fourteen of his complaint, Brown alleges that the SCBOE breached an implied covenant of good faith and fair dealing based on “false allegations and false letters.” (Pro Se Compl., ECF No. 62 ¶¶ 127-28.) The Magistrate Judge found that, under Tennessee law, there is no cause of action in tort for breach of an implied covenant of good faith and fair dealing. (Rep., ECF No. 59 at 50-51.) In Tennessee, “good faith or the lack of it may be an element or circumstance of recognized torts, or breaches of contracts, but it does not appear that good faith or the lack of it is, standing alone, an actionable tort.” Solomon v. First Am. Nat’l Bank of Nashville, 774 S.W.2d 935, 945 (Tenn.Ct.App.1989).
Brown objects generally, but does not offer any contrary authority. (Obj., ECF No. 62 at 21-22.) This claim merely restates Brown’s earlier fraud arguments. To the extent that a breach of an implied covenant of good faith and fair dealing may be used to prove a breach of contract claim, his arguments are unsupported.
The SCBOE’s motion for summary judgment on Count Fourteen of Brown’s complaint is GRANTED.
M. Tennessee Teacher Tenure Act Claim
In Count Fifteen of his complaint, Brown alleges that he was not afforded a timely tenure hearing under the Tennessee Teacher Tenure Act, Tenn.Code Ann. § 49-5-512. (Pro Se Compl., ECF No. 62 ¶¶ 129-31.) Brown alleges that, “although the provision does not state a time for the Board of Education to take action, [sic] Its [sic] clear that the lawmakers did not intend for the process to take two years or longer.” (Id. ¶ 130.)
The Magistrate Judge determined that: [t]he undisputed facts show that the SCBOE complied with the requirements of § 49-5-512 by providing him a tenure hearing on January 29-30, 2014 before an impartial hearing officer, in which he had the opportunity to be represented by counsel, present and cross-examine witnesses, and present and challenge evidence. The hearing was held within three months of the time the charges of inefficiency were filed. There is no time requirement imposed by the statute.
(Rep., ECF No. 59 at 52.)
Brown objects to the Magistrate Judge’s finding that the hearing was timely. (Obj., ECF No. 62 at 22.) The Court will review *688this issue de novo. Brown argues that the hearing “was around 7 months after the Plaintiff had been suspended from his teaching position.” (Id.) Brown does not explain how he could have had a tenure-hearing before the tenure charges had been filed against him. Because § 49-5-512 contains no time requirements, Brown’s timeliness argument cannot succeed.
Brown also objects to the determination that the hearing officer was impartial. (Obj., ECF No. 62 at 22-23.) The Court will review this issue de novo. Brown asserts that the hearing officer was not impartial because she had “served as the hearing officer for ... several other teachers.” (Id. at 22.)
Section 49-5-512 provides that “ ‘impartial’ means that the selected hearing officer shall have no history of employment with the board or director of schools, no relationship with any board member and no relationship with the teacher or representatives of the teacher.” Even if Brown’s allegations about the hearing officer’s previous experience were supported by evidence, Brown does not cite any evidence that the hearing officer was ever an employee of the SCBOE or that she was otherwise partial within the meaning of § 49-5-512.
The SCBOE’s motion for summary judgment on Count Fifteen of Brown’s complaint is GRANTED.
N. Tennessee Public Protection Act Claim
In Count Sixteen of his complaint, Brown alleges that the SCBOE violated the Tennessee Public Protection Act (“TPPA”), TenmCode Ann. § 50-1-304. (Pro Se Compl., ECF No. 62 ¶¶ 132-33.) Brown alleges that he reported illegal activities — corporal punishment and sealed windows at Charjean Elementary — and the SCBOE terminated him in retaliation. (Id.)
Section 50-1-304 protects employees from being terminated “solely for refusing to participate in, or for refusing to remain silent about, illegal activities.” Tenn.Code Ann. § 50-l-304(b). For purposes of the statute, “[illegal activities” mean “activities that are in violation of the criminal or civil code of the state or the United States or any regulations intended to protect the public health, safety, or welfare.” § 50-l-304(a)(3). To succeed on this claim, Brown “must establish (1) his status as an employee of the defendant employer; (2) his refusal to participate in, or remain silent about, ‘illegal activities’ as defined under the'Act; (3) his termination; and (4) an exclusive causal relationship between his refusal to participate in or remain silent about illegal activities and his termination.” Franklin v. Swift Transp. Co., 210 S.W.3d 521, 528 (Tenn.Ct.App.2006).
The burden of establishing a prima facie case for retaliatory discharge under the TPPA is on the plaintiff. § 50-1-304(g). “If the plaintiff satisfies this burden, the burden shall then be on the defendant to produce evidence that one (1) or more legitimate non-diseriminatory reasons existed for the plaintiffs discharge.” Id. If the defendant satisfies that burden, “the burden shifts [back] to the plaintiff to demonstrate that the reason given by the defendant was not the true reason for the plaintiffs discharge and that the stated reason was a pretext for unlawful retaliation.” Id.
The Magistrate Judge made the following determination:
Assuming for the sake of analysis that Brown did report activities that are illegal within the meaning of the TPPA, he has not brought forth any evidence to *689establish the element of sole or exclusive causal connection between his reporting of these activities and his termination. Indeed, the undisputed facts show that Brown was terminated for inefficiency based on his low TEM scores. A subsequent tenure hearing, wherein evidence and witnesses were presented on Brown’s charge of inefficiency, upheld this result and found just cause for his termination on this basis. Significantly, Brown’s first low TEM scores were earned before Brown was assigned to Charjean Elementary and before he allegedly reported any allegedly illegal activities. Thus, there is unrebutted evidence of a non-pretextual reason for Brown’s termination.
(Rep., ECF No. 59 at 54.)
Brown objects to the Magistrate Judge’s finding that there is insufficient evidence to show a causal connection. (Obj., ECF No. 62 at 23-24.) He also objects to the determination that the evidence is not sufficient to prove that the SCBOE’s stated reason was mere pretext. (Id.) The Court will review these issues de novo.
Brown alleges that he reported the allegedly illegal activities on January 7, 2013, and was given a negative evaluation on January 8, 2013. (Id. at 24.) Brown claims that he then started “receiving disciplinary letters ultimately [sic] he was dismissed.” (Id.) That Brown allegedly reported illegal activities before he received negative evaluations and was disciplined is not sufficient to support a claim under the TPPA. Brown must establish an exclusive causal relationship. Unrefuted evidence in the record shows that the evaluations were based, at least in part, on Brown’s teaching ability and performance. The evaluations were reviewed before an impartial hearing officer. Brown was represented by counsel, presented and cross-examined witnesses, and presented and challenged evidence. The hearing officer upheld the charges. Brown’s objection does not cite any additional evidence that supports an exclusive causal relationship.
Brown also argues that the SCBOE’s stated reason for Brown’s termination— inefficiency — “was not the true reason for the ... termination.” (Id.) As discussed supra, no reasonable jury could find that the SCBOE’s stated reason for Brown’s termination was mere pretext. (See supra Subsection IV.A.1.) In his objection, Brown cites no evidence to prove pretext.
The SCBOE’s motion for summary judgment on Count Sixteen of Brown’s complaint is GRANTED.
V. CONCLUSION
For the foregoing reasons, the Magistrate Judge’s Report is ADOPTED. The SCBOE’s motion for summary judgment is GRANTED in part and DENIED in part. The. motion is GRANTED on all claims except Brown’s COBRA claim. The Motion on the COBRA claim is DENIED. Brown’s cross-motion for summary judgment is DENIED.
REPORT AND RECOMMENDATION ON THE DEFENDANT’S MOTION ' FOR SUMMARY JUDGMENT AND ON PLAINTIFF’S CROSS MOTION FOR SUMMARY JUDGMENT
DIANE K. VESCOVO, United States Magistrate Judge.
On July 31, 2013, Kim Brown (“Brown”) filed a 30-page pro se employment discrimination complaint against the defendant, the Shelby County Schools Board of Education (“SCBOE”), alleging gender discrimination and retaliation in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as well as vari*690ous state law claims.1 (Compl., ECF No. 1.) The complaint sets forth sixteen counts and seeks injunctive relief, compensatory-damages, punitive damages, and attorney’s fees. (Id.) The case has been referred to the United States Magistrate Judge for management and for all pretrial matters for determination and/or report and recommendation as appropriate. (Admin. Order 2013-05, Apr. 29, 2013.)
Now before the court is the March 24, 2014 motion for summary judgment filed by the SCBOE, seeking judgment as a matter of law on all counts. (Def.’s Mot. for Summ. J„ ECF No. 12.) On April 28, 2014, Brown filed a response in opposition and a cross-motion for summary judgment on his Consolidated Omnibus Budget Reconciliation Act (“COBRA”) claim. (Pl.’s Resp. in Opp’n to Def.’s Mot for Summ. J., ECF No. 43.) The SCBOE replied on May 8, 2014 and opposed Brown’s cross-motion for summary judgment. (Def.’s Reply, ECF No. 48.) For the reasons set forth below, it is recommended that the SCBOE’s motion for summary judgment be granted in part and denied in part and that Brown’s cross-motion for summary judgment be denied.
I. PROPOSED FINDINGS OF FACT
A. Standard for Establishing Facts as Disputed or Undisputed Under Rule 56
Under Rule 56(c)(1) of the Federal Rules of Civil Procedure, which governs motions for summary judgment, “[a] party asserting that a fact cannot be or is genuinely disputed must support the assertion” in one of two ways:
(A) citing to particular parts of materials in the record, including depositions, documents, electronically stored information, affidavits or declarations, stipulations (including those made for purposes of the motion only), admissions, interrogatory answers, or other materials; or
(B) showing that the materials cited do not establish the absence or presence of a genuine dispute, or that an adverse party cannot produce admissible evidence to support the fact.
Fed.R.Civ.P. 56(c)(1). Rule 56.1 of the Local Rules further explains that each party, whether the moving party or the non-moving party, must support their assertions of fact by specific citation to the record. Local Rule 56.1(a), (b). When the non-movant disputes a fact offered by the movant in its statement of material facts, the non-movant must likewise support each disputed fact by specific citation to the record. Local Rule 56.1(b). Additionally,
the non-movant’s response may contain a concise statement of any additional facts that the non-movant contends are material and as to which the non-movant contends there exists a genuine issue to be tried. Each such disputed fact shall be set forth in a separate, numbered paragraph with specific citations to the record supporting the contention that such fact is in dispute.

Id.

Affidavits or declarations submitted as exhibits in support of a motion for summary judgment or a response in opposition to a motion for summary judgment have specific requirements under Rule 56 of the Federal Rules of Civil Procedure. Rule 56(c)(4) provides that such materials “must be made on personal knowledge, set out facts that would be admissible in evidence, and show that the affiant or declarant is competent to testify on the matters stated.” These requirements are mandatory. *691Charles Alan Wright et al., 10B Federal Practice and Procedure § 2738 (3d ed.1998).
Brown disputes a number of the SCBOE’s material facts and also sets forth forty-two additional material facts. (See Pl.’s Resp. to Def.’s Statement of Undisputed Facts, ECF No. 40; PL’s Additional Statement of Undisputed Facts, ECF No. 41.) In some instances, Brown properly supports his dispute of facts and statement of additional material facts with specific citation to the record. In other instances, Brown merely cites to his own sworn declaration generally, attached as Exhibit 1 to his response in opposition to the SCBOE’s motion for summary judgment. (See PL’s Resp. to Def.’s Statement of Undisputed Facts, ECF No. 40; PL’s Additional Statement of Undisputed Facts, ECF No. 41; see also Brown Decl., ECF No. 43-1.) Brown’s fifty-three paragraph declaration to which he refers contains some testimony that is based on personal knowledge and would be admissible in evidence and some testimony that does not satisfy the requirements of Rule 56(c)(4).
Pro se litigants are not exempt from the requirements of the Federal Rules of Civil Procedure, Wells v. Brown, 891 F.2d 591, 594 (6th Cir.1989), nor is the court required to ferret out evidence in the record to support Brown’s disputed facts or additional material facts, see Young Bok Song v. Gipson, 423 Fed.Appx. 506, 510 (6th Cir.2011) (“[W]e decline to affirmatively require courts to ferret out the strongest cause of action on behalf of pro se litigants. Not only would that duty be overly burdensome, it would transform the courts from neutral arbiters of disputes into advocates for a particular party.”).
Therefore, to the extent Brown supports his assertions by specific citation to the record, the court will consider the fact genuinely disputed. Likewise, to the extent that Brown’s declaration sets forth facts based on personal knowledge and that would be admissible in evidence in compliance with Rule 56, the court will consider the declaration as proper support.
B. Undisputed Facts Underlying Brown’s Action
The following facts are undisputed for purposes of this summary judgment motion:
The SCBOE hired Brown in October of 2001 as a substitute teacher. (Def.’s Statement of Undisputed Material Facts ¶ 1, ECF No. 12-1.) In August of 2002, Brown became a full-time employee of the SCBOE, and since that time, he has worked at ten different schools during his career. (Id. ¶ 2.) He has been transferred both voluntarily and administratively during his employment with the SCBOE. Brown claims that the reason he changed locations so frequently is that he wanted to see the inner-workings of many schools in the school district, he enjoyed teaching at a different school every year, and he was thinking of writing a book. (Id. ¶ 3.)
Brown was suspended and ultimately terminated from employment as a teacher with the SCBOE after the 2012-2013 school year. (Id. ¶ 15.) His last year of teaching prior to his suspension and termination was spent at Charjean Elementary School for the 2012-2013 academic year, where Tameka Allen (“Allen”) acted as the principal for that year and remains in that position to date. (Id. ¶¶ 4-5.) Brown’s 2011-2012 school year was spent at Tread-well Elementary School, where he was supervised by Kenia Coleman (“Coleman”). (Id. ¶ 6.)
Teacher Effectiveness Measure (“TEM”) scores are used to evaluate the performance level of teachers and range from a score of 1 to 5. At the time of the *6922012-2013 school year, the TEM program was in its second year. (Pl.’s Additional Statement of Undisputed Facts ¶ 36; ECF No. 41.) On the TEM scale, a score of 3 out of 5 indicates a teacher meets expectations; any score below a 3 is considered to be below or significantly below expectations. (See TEM Score, ECF No. 43-4; Branch Aff., ECF No. 12-4.) While at Treadwell Elementary, Brown received an overall Teacher Effectiveness Measure (“TEM”) score of 2 out of 5' for the entire year.2 (Def.’s Statement of Undisputed Material Facts ¶ 7, ECF No. 12-1.)
During the 2012-2013 school year, Brown was scheduled to receive another TEM review at Charjean Elementary School. (Id. ¶ 8.) In the middle of the evaluation cycle, Brown chose to enter the Peer Assistance Review (“PAR”) program and was assigned a consulting teacher, Kecia Helminski (“Helminski”), who attempted to help Brown improve as a teacher and boost his evaluation scores during the second half of the year. (Id. ¶ 9.) Helminski believed that Brown failed to implement her suggestions and noted that he often forgot prior conversations they had about classroom strategies, (Helminski Aff. ¶¶ 4-5, ECF No. 12-6); however, Brown believed that he adopted all of Helminski’s suggestions, (Pl.’s Response to Def.’s Statement of Undisputed Material Facts ¶¶ 10-11, ECF No. 40). At the end of the school year, Brown received a TEM score of l.3 (Id. ¶ 12.)
As a part of the PAR program, a review panel formed to assess Brown’s continued employment with the school system — i.e., his re-elect status. Upon review of *693Brown, the PAR review panel, along with the Charjean Elementary principal and Helminski, agreed that Brown should be recommended for non-re-election for the 2012-2013 school year; this meant Brown would be dismissed. (Id. ¶ 13.) Brown’s non-re-elect status was upheld by the SCBOE Department of Labor Relations. (Id. ¶ 14.) On June 11, 2013, Brown was notified that he would be placed on suspension without pay effective July 29, 2013 and that tenure charges and a recommendation would be made to the SCBOE to dismiss him as a tenured teacher.. He was also instructed to contact the Division of Employee Benefits to inquire about insurance premiums. (Id. ¶ 15.)
On June 18, 2013, Brown filed a charge with the EEOC, which the SCBOE received on June 27, 2013. (Id. ¶ 16.) Brown thereafter requested a right-to-sue letter on July 12, 2013, and received said letter on July 23, 2013. (Id. ¶ 17.) Brown: filed the instant lawsuit on July 31, 2013. (Id. ¶ 18.) The SCBOE answered on August 21, 2013. (Id. ¶ 20.)
In October of 2013, a charge of inefficiency was brought against Brown under the Tennessee Teacher Tenure Act based on Brown’s low evaluation scores. The SCBOE found the charge warranted Brown’s dismissal as a tenured teacher.4 (Id. ¶ 19.) An administrative hearing was held on the charge of inefficiency on January 29 and 30 of 2014, in which Brown was offered an explanation of the SCBOE’s evidence and an opportunity to be heard before a hearing officer. The charge of inefficiency was based on Brown’s low TEM scores from the 2011-2012 and 2012-2013 school years.5 (Id. ¶¶ 21-22.) At the hearing, Brown was represented by counsel and presented evidence to the hearing officer, examined the evidence brought against him, called witnesses on his own behalf, and had the opportunity to cross-examine adverse witnesses. (Id. ¶ 23.)
Pursuant to the court’s scheduling order entered in the present cause of action, all discovery was to be completed by February 25, 2014. (Id. ¶ 24.) After the discovery deadline passed, the hearing officer issued her opinion on March 10, 2014, and her findings of fact and conclusions of law on March 13, 2014.6 (Id. ¶ 25.) The hearing officer upheld the charge of inefficiency pursuant to Tenn.Code Ann. § 49-5-501, finding there was substantial evidence in the record to support the charge. (Id. ¶26.) Further, the hearing officer found that the SCBOE satisfied its burden to prove that there was just cause to terminate and formally dismiss Brown, effective *694March 10, 2014. (Id. ¶ 27.) Thus, Brown’s termination was final as of March 10, 2014.
Regarding the integrity of the process by which Brown was reviewed, statements made during the course of Brown’s review by the SCBOE and tenure hearing in reference to his efficiency and evaluation scores were made only to employees of the SCBOE in determining whether to re-elect or dismiss Brown.7 (Id. ¶ 30.) Further, it is the responsibility of the on-site supervisor — in this case, Allen — to report employees’ performance issues to the SCBOE Department of Labor Relations, including recommendations for non-re-election of a teacher’s contract. (Id. ¶ 31.) In turn, the SCBOE must investigate the circumstances surrounding the employee’s referral to the department and must determine what if any actions should be taken to discipline or otherwise alter the teacher’s employment status. (Id. ¶ 32.) The administrators who reviewed Brown’s performance, Allen and Helminski, have never been referred for discipline to the SCBOE or the Department of Labor Relations. (Id. ¶ 33.) Allen and Helminski did not benefit, from or engage in any conduct with regard to their recommendations, observations, feedback, or evaluations of Brown for any personal purpose. (Id. ¶ 34.)
Brown, a male teacher, did not use the formal complaint procedure provided by the SCBOE to file a claim related to gender discrimination at Charjean Elementary School.8 (Id. ¶ 28.) He brings a claim for gender discrimination in the present case. Brown asserts that the male teachers were forced to be on outside duty— which involved monitoring students outside in the elements — while the female teachers were not. (Pl.’s Additional Statement of Undisputed Facts ¶¶ 17-18, ECF No. 41; Brown Decl. ¶¶ 25-27, ECF No. 43-1.) He also complains of harassing behavior by the principal, Allen, who he alleges made frequent comments that because he is “ ‘A Mari the students suppose [sic] to be scare [sic] of you. And that ‘You a Man Too’ you suppose [sic] to be more effective than the women in classroom management in general.” (Compl. ¶ 15, ECF No. 1.) He alleges that men received less favorable classroom assignments, consisting of predominately black students, who he claims misbehave more frequently; meanwhile, women were assigned the more favorable classrooms of predominately Hispanic students. (Id. ¶¶ 17-18.)
Finally, Brown alleges that he was not properly reviewed for a TEM score, either by Allen or by Helminski, because they did not visit his classroom for evaluations the required number of times, and their evaluations did not reflect his teaching ability. (Id. ¶¶ 38, 40, 44-46, 51.)
On the subject of Allen, Tony Grandberry, another male teacher, testified in a deposition that he never in his career had *695a principal yell at him like Allen did. (Pl.’s Additional Statement of Undisputed Facts ¶ 20, ECF No. 41.) One employee, Fachel Williams, stated in a declaration that she was physically assaulted by Allen. (Id. ¶ 3.) Various other female employees at Charjean Elementary — including Rhonda Hemingway, Jocelyn Ford, and Christal Tharp — similarly stated in declarations that Allen harassed them in various ways by yelling at them or making them cry. (Id. ¶¶ 5, 8, 9.)
II. PROPOSED CONCLUSIONS OF LAW
A. Summary Judgment Standard
Under Rule 56(a) of the Federal Rules of Civil Procedure, summary judgment is appropriate “if the movant shows that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.Civ.P. 56(a); see also LaPointe v. United Autoworkers Local 600, 8 F.3d 376, 378 (6th Cir.1993); Osborn v. Ashland Cnty. Bd. of Alcohol, Drug Addiction & Mental Health Servs., 979 F.2d 1131, 1133 (6th Cir.1992) (per curiam). The moving party has the burden of showing that there are no genuine issues of material fact at issue in the case. LaPointe, 8 F.3d at 378. This may be accomplished by pointing out to the court that the non-moving party lacks evidence to support an essential element of its case. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. .2548, 91 L.Ed.2d 265 (1986); Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479 (6th Cir.1989).
In response, the non-moving party must go beyond the pleadings and present significant probative evidence to demonstrate that there is more than “some metaphysical doubt as to the material facts.” Moore v. Philip Morris Cos., 8 F.3d 335, 340 (6th Cir.1993); see also LaPointe, 8 F.3d at 378. “[T]he mere existence of some alleged factual dispute between the parties will not defeat an otherwise properly supported motion for summary judgment; the requirement is that there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986); LaPointe, 8 F.3d at 378.
In deciding a motion for summary judgment, the “[cjourt must determine whether ‘the evidence presents a sufficient disagreement to require submission to a jury or whether it is so one-sided that one party must prevail as a matter of law.’ ” Patton v. Bearden, 8 F.3d 343, 346 (6th Cir.1993) (quoting Anderson, 477 U.S. at 251-52, 106 S.Ct. 2505). The evidence, all facts, and any inferences that may permissibly be drawn from the facts must be viewed in the light most favorable to the non-moving party. Anderson, 477 U.S. at 255, 106 S.Ct. 2505; Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986); Patton, 8 F.3d at 346; 60 Ivy St. Corp. v. Alexander, 822 F.2d 1432, 1435 (6th Cir.1987). However, to defeat a motion for summary judgment, “[t]he mere existence of a scintilla of evidence in support of the [nonmovant’s] position will be insufficient; there must be evidence on which the jury could reasonably find for the [nonmovant].” Anderson, 477 U.S. at 252, 106 S.Ct. 2505; LaPointe, 8 F.3d at 378. Finally, a court considering a motion for summary judgment may not weigh evidence or make credibility determinations. Anderson, 477 U.S. at 255, 106 S.Ct. 2505; Adams v. Metiva, 31 F.3d 375, 379 (6th Cir.1994).
B. Brown’s Title VII Retaliation Claim
In Count One of his complaint entitled “Mr. Brown’s Title VII Claim against the District,” Brown alleges that he was *696wrongfully terminated based on retaliation. (Cdmpl. ¶¶ 88-94, ECF No. 1.) To establish a prima facie case of retaliation, Brown must show:
(1) he engaged in activity protected under Title VII; (2)' the defendant knew that he engaged in the protected activity, (3) the defendant subsequently took an adverse, retaliatory action against the plaintiff, or the plaintiff was subjected to severe or pervasive retaliatory harassment by a supervisor, and (4) the protected activity and the adverse action were causally connected. •
Randolph v. Ohio Dep’t of Youth Servs., 453 F.3d 724, 736 (6th Cir.2006). If Brown succeeds in establishing a prima facie ease, the burden then shifts to the SCBOE to articulate a legitimate, nondiscriminatory reason for the adverse action. Johnson v. Univ. of Cincinnati, 215 F.3d 561, 573 (6th Cir.2000). If the SCBOE carries this burden, then Brown “must prove that the proffered reason was actually a pretext to hide unlawful discrimination.” Id.
The SCBOE challenges the first and second prongs of Brown’s prima facie case of retaliation, arguing that Brown never engaged in protected activity under Title VII prior to his termination and that Brown’s eventual exercise of protected rights was not known to the SCBOE until after his suspension. (Def.’s Mem. in Supp. of Mot. for Summ. J. 3, ECF No. 12-2.) To engage in protected activity, an employee must have “opposed any practice made an unlawful employment practice” under Title VII or have “made a charge, testified, assisted, or participated ... in an investigation, proceeding, or hearing” under Title VII. 42 U.S.C. § 2000e-3(a). Brown makes arguments on both forms of protected activity. First, he asserts that he filed a charge with the EEOC on June 18, 2013, and he was terminated from employment by the SCBOE thereafter. Second, Brown argues that he opposed unlawful discrimination at Char jean Elementary during the 2012-2013 school year.
1. Brown’s EEOC Charge
The SCBOE argues that Brown did not file his EEOC charge until after his suspension, nor was his eventual exercise of protected rights known to the SCBOE until after his suspension. (Def.’s Mem. in Supp. of Müt. Summ. J. 3, ECF No. 12-2.) It is undisputed that on June 11, 2013, Brown received notice of his suspension and that tenure charges and a recommendation of dismissal would be made to the SCBOE to dismiss him as a tenured teacher. One week later, on June 18, 2013, Brown filed a charge with the EEOC alleging discrimination based on sex and retaliation, which the SCBOE received on June 27, 2013. In October of 2013, the SCBOE found the charges warranted his termination from employment, and in March of 2014, Brown’s termination became final after the hearing officer issued her opinion upholding his inefficiency charge.
While it is true that Brown’s termination was upheld by the SCBOE after he filed his EEOC charge, the decision to recommend him for termination occurred before he filed an EEOC charge. Thus, based on these facts, Brown cannot satisfy the first, second, and third prongs of his prima facie case of retaliation on the protected activity of filing an EEOC charge.
In any event, assuming arguendo that Brown makes out a prima facie case of retaliation, the SCBOE has offered a legitimate, nondiscriminatory reason for Brown’s termination. The charge brought against Brown was based on inefficiency and Brown’s low TEM scores from the 2011-2012 and 2012-2013 school years. These reasons were discussed and explained to Brown at the administrative *697tenure hearing on January 29 and 30 of 2014, along with supporting evidence and witnesses.9 In the present motion for summary judgment, the SCBOE has come forth with evidence to support that its charges were based on Brown’s low TEM scores. (See Branch Aff. ¶ 19, ECF No. 12-4; TEM'Score, Exs. 1-2, ECF No. 12-4; Allen Aff. ¶¶ 7-8, ECF No. 12-5; Helminski Aff. ¶ 6, ECF No. 12-6.)
The burden then shifts back to Brown to show that the SCBOE’s proffered reasons are mere pretext. There are three ways a plaintiff can prove pretext: (1) by showing the proffered reasons had no basis in fact, (2) by showing the proffered reasons did not actually motivate the employer’s action, or (3) by showing that the proffered reasons were insufficient to motivate the employer’s action. Tingle v. Arbors at Hilliard, 692 F.3d 523, 530 (6th Cir.2012). Brown has offered no argument or evidence beyond his own speculation that satisfies this burden. He argues that his TEM scores were falsified but adduces no evidence to support this theory; however, his own declaration admits that his 2011-2012 test scores “dropped from a three to only a two because of test scores” — meaning his final score for the entire year was a 2. (See Brown Decl. ¶ 5, ECF No. 43-1.) The 2012-2013 TEM score sheet he offers as support for his claim that his scores were falsified is illegible. Though pro se plaintiffs, are held to less stringent standards, the court will not make out Brown’s argument for pretext where he offers none. Brown’s retaliation claim based on his EEOC charge thus fails.
2. Brown’s Opposition Activity
Brown alleges several instances of opposition activity. First, he alleges that he complained to the district of illegal activity occurring at Charjean Elementary — specifically that children were being abused in the school and subjected to corporal punishment and that he was concerned that the windows in the school were screwed shut and presented a safety hazard. (Compl. ¶¶ 89, 92, 93.) He also points to a letter he wrote to the Memphis Education Association (“MEA”) on October 8, 2013, in which he requests an administrative transfer to another school and complains that he is harassed by Allen because he is a “surplused teacher.” (See Req. for Admin. Transfer, ECF No. 43-8.) In that letter, Brown mentions that he “was told in a meeting with Ms. Allen that since I was ‘a man’ I shouldn’t be having any discipline problems.” (Id. at 1.) In that same letter, he refers to another incident in which Allen raised her voice and stated that Brown should be on outside duty helping with dismissal with the other men. (Id. at 2.) Finally, Brown claims that he complained of gender discrimination to Branch, the Director Manager of the SCBOE Department of Labor Relations, in a meeting with her on January 7, 2013. (Pl.’s Resp. in Opp’n to Def.’s Mot. for Summ. J. 3, ECF No. 43.) For the reasons set forth below, Brown fails to make out a prima face of retaliation on each of these claims.
a. Complaints of Abuse and Safety Hazards
As to Brown’s allegations that he informed the district of corporal punishment, abuse and safety hazards at Charjean Elementary School, these actions that Brown opposed are not practices made unlawful under Title VII. Title VII was enacted to eliminate discrimination in employment based on race, color, religion, sex, or na*698tional origin. Child abuse and violations of safety hazards do not fall within the purview of Title VII. Accordingly, Brown did not engage in protected activity within the meaning of Title VII in reporting these abuses and fails to establish the first prong of a prima facie case of retaliation.
b. Request for Administrative Transfer to the MEA
Brown argues that his October 8, 2013 request for an administrative transfer to the MEA qualifies as opposing a practice made unlawful under Title VII, specifically gender discrimination. Although Brown’s statements were made to the MEA rather than the SCBOE, complaining to anyone— whether management, unions, other employees, or newspaper — about practices made unlawful under Title VII can be considered protected activity according to the EEOC’s Compliance Manual. See Johnson, 215 F.3d at 579 & n. 8 (citing EEOC Compliance Manual, (CCH) ¶ 8006 and noting that the EEOC’s interpretation of Title VII should be given “great deference” by the courts). Further, a “ ‘violation of Title VII’s retaliation provision can be found whether or not the challenged practice ultimately is found to be unlawful.’ ” Id. at 579-80 (quoting the same); see also Wasek v. Arrow Energy Servs., Inc., 682 F.3d 463, 469 (6th Cir.2012) (quoting the same).
Brown, however, does not complain of discrimination or harassment based on gender in his October 8, 2012 administrative transfer request. Brown specifically states that he requested a transfer because Allen does not like “surplused” teachers and that he was given a low evaluation because of Allen’s bias toward “surplused” teachers. He further complains about Allen raising her voice to him and other faculty members, both male and female. Throughout the three-page single-spaced letter, Brown makes reference to the male gender only twice. In one sentence, he refers to Allen stating in a meeting that since Brown was a man, he shouldn’t have any discipline problems. In another sentence, he states that Allen said he should be outside helping the men with dismissal. These two statements can hardly be construed as a complaint of gender discrimination.
The question then turns on whether the challenger has a good faith belief the practice complained of is unlawful. Booker v. Brown & Williamson Tobacco Co., 879 F.2d 1304, 1313 (6th Cir.1989). Here, Brown could have had a reasonable, good faith belief that Allen’s comments about him being “a man” and thus should not have disciplinary issues and her placement of men on outside duty was discriminatory. Though the bulk of Brown’s October 8, 2013 letter of request is centered on his concern that Allen discriminated against him because he was a surplus teacher, Brown makes reference to different treatment based on his male gender at least twice. The court finds that Brown engaged in protected activity in writing this ■letter to the MEA, satisfying the first prong of a prima facie case of retaliation.
Even if Brown’s October 8, 2012 request for an administrative transfer constituted protected activity under Title VII, Brown has failed to come forward with evidence as to the remaining prongs of a prima facie case of retaliation. Although Brown asserts that the SCBOE knew of his request to MEA for an administrative transfer because the MEA sent the SCBOE a copy of the letter of request, there is no evidence in the record to support this. Further, Brown has failed to offer evidence that his letter to the MEA and his termination were causally connected. Thus, he cannot make out a prima facie *699case of retaliation based on the October 8, 2012 transfer request.
c. Complaints to Branch
Finally, Brown’s assertion that he “went to the top person and complained about his gender discrimination” would constitute protected activity, but this assertion is not supported by the evidence. (Pl.’s Resp. to Def.’s Statement of Undisputed Material Facts ¶ 28, ECF No. 40.) Brown cites his own declaration as support, with emphasis on paragraphs 17 to 53. (Id.) The materials he cites in these paragraphs do not show any occasion on which Brown complained of gender discrimination to the “top person.” Rather, the declaration and its supporting materials make clear that Brown contacted Branch, the Director Manager of the SCBOE Department of Labor Relations, in January of 2013 to complain that he felt harassed due to his status as a surplus teacher. (See Jan. 9, 2013 Correspondence, ECF No. 43-9.) Nowhere is there any mention of gender discrimination in the supporting materials. The SCBOE, on the other hand, has presented the affidavit of Branch, which states that Brown only complained to her of his treatment as a surplus teacher — not of his treatment based on gender. (Branch Aff. ¶ 11, ECF No. 12-4.) Accordingly, Brown fails to come forth with any evidence to establish the first prong of his prima facie case of retaliation on this argument.
Because all of Brown’s bases for establishing retaliation fail, the court recommends that the SCBOE’s motion for summary judgment as to the retaliation claim be granted.
C. Brown’s Common Law Whistleblower Claim
In Count Two of his complaint entitled “Mr. Brown’s Common Law Whistle-blower Claim against the District,” Brown brings a common-law whistleblower claim for retaliatory discharge under Tennessee law. As the SCBOE correctly notes, the Governmental Tort Liability Act (“GTLA”), Tenn.Code Ann. § 29-20-201, bars Brown’s claim.
The GTLA provides: “all governmental entities shall be immune from suit for any injury which may result from the activities of such governmental entities wherein such governmental entities are engaged in the exercise and discharge of any of their functions, governmental or proprietary.” TenmCode Ann. § 29-20-201(a). Tennessee courts have held that “under the GTLA, a governmental entity is immune from liability for the common law tort of retaliatory discharge.” Baines v. Wilson Cnty., 86 S.W.3d 575, 579 (Tenn.Ct.App. 2002). Though it is true that governmental immunity can be waived for the negligent acts or omissions of its employees, see Limbaugh v. Coffee Med. Ctr., 59 S.W.3d 73, 79 (Tenn.2001), “[a]n action for retaliatory discharge is by its very nature an action based on the intent of the employer to discharge the employee” for the employee’s exercise of protected rights. Baines, 86 S.W.3d at 579 (internal quotation marks omitted); see also Davis v. Marshall Cnty. Ambulance Servs., 533 Fed.Appx. 503, 505 (6th Cir.2013) (affirming the district court’s holding that the governmental entity was immune from liability on the plaintiffs common-law retaliatory discharge claim).
Brown argues in his response in opposition that the SCBOE should be liable because “[i]t is clear that the Plaintiff is making a prima facie claim that he was injured due to the negligent act or omission of the Board’s employee” and, alternatively, because “the District was negligent in hiring, training, supervising, or retaining of employees.” (PL’s Resp. in Opp’n to *700Def.’s Mot. for Summ. J. 5, EOF No. 43.) These claims are separate from a common-law retaliatory discharge claim, which involves intentional acts.
Because the SCBOE is immune from Brown’s common-law retaliatory discharge claim, summary judgment should be granted as to this claim in favor of the SCBOE.
D. Brown’s Claims Under 12 U.S.C. § 1983
In Count Three of his complaint entitled “Mr. Brown’s 42 U.S.C 1983 Property Interests Against the District” and Count Four entitled “Mr. Brown’s Liberty Interests Against the District, Brown alleges claims against the SCBOE under 42 U.S.C. § 1983. Section 1983 provides in pertinent part: .
Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any state ... subjects, or causes to be subjected, any citizen of the United States ... to the deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured in an action at law....
42 U.S.C. § 1983. It provides a method of seeking redress of deprivation of federal constitutional rights and federal statutory rights. Albright v. Oliver, 510 U.S. 266, 114 S.Ct. 807, 127 L.Ed.2d 114 (1994) (citing Baker v. McCollan, 443 U.S. 137, 144 n. 3, 99 S.Ct. 2689, 61 L.Ed.2d 433 (1979)). To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) First, that the defendant acted under color of state law, and (2) a deprivation of rights secured by the United States Constitution or federal statutory law. Fritz v. Charter Twp. of Comstock, 592 F.3d 718, 722 (6th Cir.2010); Leach v. Shelby Cnty. Sheriff, 891 F.2d 1241, 1244 (6th Cir.1989) (quoting West v. Atkins, 487 U.S. 42, 48, 108 S.Ct. 2250, 101 L.Ed.2d 40 (1988)). The SCBOE does not dispute that it is a state actor.
As to the second element, the Fourteenth Amendment forbids a state from depriving any person of life, liberty, or property without due process of law. U.S. Const, amend. XIV, § 1. The Due Process Clause contains both a substantive and a procedural component. The “substantive component ... bars certain arbitrary, wrongful government actions ‘regardless of the fairness of the procedures used to implement them.’ ” Zinermon v. Burch, 494 U.S. 113, 125, 110 S.Ct. 975, 108 L.Ed.2d 100 (1990) (quoting Daniels v. Williams, 474 U.S. 327, 331, 106 S.Ct. 662, 88 L.Ed.2d 662 (1986)). The Due Process Clause also encompasses a guarantee of fair procedure, and a § 1983 action may be brought for a violation of procedural due process. Zinermon, 494 U.S. at 125-26, 110 S.Ct. 975. In procedural due process claims, “the deprivation by state action of a constitutionally protected interest in ‘life, liberty, or property^ is not in itself unconstitutional.” Id. at 125, 110 S.Ct. 975 (quoting Parratt v. Taylor, 451 U.S. 527, 537, 101 S.Ct. 1908, 68 L.Ed.2d 420 (1981)). Rather, it is the deprivation of the interest without due process of law that is unconstitutional. Id. Brown proceeds under a procedural due process claim to allege the deprivation of his property and liberty interests, as well as a substantive due process claim for the deprivation of his liberty interest.
1. Property Interest Claim (Count Three)
To proceed with a procedural due process claim for a deprivation of a property interest, Brown must allege (1) the deprivation of a protected property interest and (2) that, before being so deprived, he was not afforded the process due to him under the Fourteenth Amendment. Smith v. Jefferson Cnty. Bd. of Sch. Commis., 641 *701F.3d 197, 216 (6th Cir.2011) (citing Leary v. Daeschner, 228 F.3d 729, 741 (6th Cir.2000)). Where employment rights are at stake, “the root requirement of the Due Process clause” is “that an individual be given the opportunity for a hearing before he is deprived of any significant property interest.” Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 541, 105 S.Ct. 1487, 84 L.Ed.2d 494 (1985).
Accepting that Brown had a property interest in his continued employment with the SCBOE, the question remains whether he was afforded due process of law. “Property interests protected by the Constitution stem from an independent source, such as state law, and are not created by the Constitution itself.” Sharp v. Lindsey, 285 F.3d 479, 487 (6th Cir.2002). In the instant case, the state law that gives rise to Brown’s property interest in his employment is Tenn.Code Ann. §§ 49-5-511 and 49-5-512. Section 49-5-511(a) pro-. vides in relevant part:
(4) When charges are made to the board of education against a teacher, charging the teacher with offenses that would justify dismissal of the teacher under the terms of this part, the charges shall be made in writing, specifically stating the offenses that are charged, and shall be signed by the party or parties making the charges.
(5) If, in. the opinion of the board, charges are of such a nature as to warrant the dismissal of the teacher, the director of schools shall give the teacher a written notice of this decision, together with a copy of the charges and a copy of a form, which shall be provided by the commissioner of education, advising the teacher as to the teacher’s legal duties, rights and recourse under the terms of this part.
After receipt of a notice of charges brought pursuant to § 49-5-511, a tenured teacher can request a full and complete hearing before an impartial hearing officer. Tenn.Code Ann. § 49-5-512(a). At the hearing, all parties have the right to be represented by counsel, the opportunity to call and subpoena witnesses, and the opportunity to examine all witnesses. Id. § 49-5-512(a)(4). The hearing officer then issues a decision and submits findings of fact and conclusions of law as to the outcome. If the affected teacher desires to appeal a decision made in favor of the school system, the teacher must exhaust administrative remedies and appeal the decision to the board of education within ten days of the hearing officer’s issuance of written findings of fact, conclusions, and decision. Id. § 49-5-512(c)(l).
In the instant case, Brown received written notice of his suspension on June 11, 2013, as well as notice that a charge of inefficiency and a recommendation of dismissal would be brought against him. On January 29 and 30 of 2014, Brown was afforded a hearing before an impartial hearing officer, in which he was represented by counsel, presented and examined evidence, and presented and cross-examined witnesses in compliance with Tenn. Code Ann. §§ 49-5-511 and 49-5-512. After the hearing, the hearing officer issued an opinion on March 10, 2014, and her findings of fact and conclusions of law on March 13, 2014. Brown did not appeal the hearing officer’s decision.
All of these undisputed facts verify that the SCBOE met the procedural due process requirements set forth in Tenn.Code. Ann. §§ 49-5-511 and 49-5-512 and therefore satisfied the procedural due process requirements of the Fourteenth Amendment. Process was afforded to Brown, and he did not exhaust his administrative remedies by appealing the hearing officer’s decision. Accordingly, the court recommends that summary judgment be granted *702as to Brown’s procedural due process claim.

2. Liberty Interest Claim (Count Four)

Brown also alleges that he was deprived of a liberty interest — his reputation in the educational community — when the SCBOE filed “pretextual” charges of unprofessional conduct and brought false charges. (Compl. ¶¶ 100-02, ECF No. 1.) He asserts he is entitled to a “name-clearing hearing trial by jury and an award of damages.” (Id. ¶ 102.)
The Sixth Circuit has established a five-factor test to determine whether a plaintiff was deprived of a liberty interest and entitled to a name-clearing hearing:
First, the stigmatizing statements must be made in conjunction with the plaintiffs termination from employment.... Second, a plaintiff is not deprived of his liberty interest when the employer has alleged merely improper or inadequate performance, incompetence, neglect of duty or malfeasance.... Third, the stigmatizing statements or charges must be made public. Fourth, the plaintiff must claim that the charges made against him were false. Lastly, the public dissemination must have been voluntary.
Quinn v. Shirey, 293 F.3d 315, 320 (6th Cir.2002) (quoting Brown v. City of Niota, 214 F.3d 718, 722-23 (6th Cir.2000)). If the plaintiff satisfies these elements, “he is entitled to a name-clearing hearing if he requests one.” Id. (internal quotation marks omitted).
Brown argues that the SCBOE made statements about his inadequate performance to the public, which damaged his standing in the educational community. (Pl.’s Resp. in Opp’n to Def.’s Mot. for Summ. J. 7, ECF No. 43.) The SCBOE counters that the statements complained of by Brown are only allegations of improper and inadequate performance, which fails under the second prong of the five-part test. (Def.’s Mem. in Supp. of Mot. for Summ. J. 6, ECF No. 12-2.)
Brown has failed to come forth with any evidence that the statements made by the SCBOE concern anything other than Brown’s inadequate performance or incompetence as a teacher. Further, Brown has not presented any proof that the statements were made public, other than his own unsubstantiated allegations based on hearsay. It is undisputed that Brown’s charge of inefficiency was based on his low TEM scores and poor reviews. It is also undisputed that statements made during the course of Brown’s review by the SCBOE and tenure hearing in reference to his efficiency and evaluation scores were made only to employees of the SCBOE in determining whether to re-elect or dismiss Brown. Brown makes a claim that the meeting of the SCBOE was “broadcast on television and radio from the Plaintiffs understanding,” (Pl.’s Resp. in Opp’n to Def.’s Mot. for Summ. J. 7, ECF No. 43), but he has offered no evidence to support this allegation. Accordingly, the court recommends that Brown’s § 1983 claim for deprivation of a liberty interest be dismissed.
E. Brown’s Gender Discrimination Claim
In Count Five of his Complaint, Brown asserts that he was treated differently on the basis of his gender in violation of Title VII. He specifically makes claims under both disparate treatment and disparate impact theories. He also seems to make a hostile environment claim.
1. Disparate Treatment
A plaintiff can prove disparate treatment either by direct evidence or circum*703stantial evidence. Direct evidence means evidence that “requires the conclusion that unlawful discrimination was at least a motivating factor in the employer’s actions.” Wexler v. White’s Fine Furniture, Inc., 317 F.3d 564, 584 (6th Cir.2003) (internal quotation marks omitted). It does not require the fact-finder to draw inferences, Kocak v. Cmty. Health Partners of Ohio, Inc., 400 F.3d 466, 470 (6th Cir.2005), and improper motivation must be explicitly expressed, Amini v. Oberlin Coll., 440 F.3d 350, 359 (6th Cir.2006). An example includes an employer telling an employee, “I fired you because you are disabled [or elderly].” Smith v. Chrysler Corp., 155 F.3d 799, 805 (6th Cir.1998). None of the facts alleged by Brown show any statement made by Allen or any other employee of the SCBOE that contain explicit improper motivation. All of Brown’s allegations would require an inference of discrimination. Thus, Brown has failed to come forth with direct evidence of gender discrimination, and he must rely on circumstantial evidence.
To determine if Brown can establish a claim for gender discrimination through circumstantial evidence, the court must apply the three-step burden-shifting approach outlined in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Edüd 668 (1973). Under McDonnell Douglas, the plaintiff must first establish a prima facie case of gender discrimination. McDonnell, 411 U.S. at 802, 93 S.Ct. 1817. If the plaintiff succeeds, the defendant must “articulate some legitimate, nondiseriminatory reason” for the termination. Id. “If the defendant meets this burden, then the burden of production shifts back to the plaintiff to demonstrate that the proffered reason is a pretext.” Sutherland v. Mich. Dep’t of Treasury, 344 F.3d 603, 615 (6th Cir.2003). The plaintiff bears the “ultimate burden of persuasion” to show that the defendant intentionally discriminated against the plaintiff. St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 511, 113 S.Ct. 2742, 125 L.Ed.2d 407 (1993).
To establish a prima facie case of employment discrimination, a plaintiff must demonstrate: (1) he is a member of a protected class; (2) he was qualified for his job; (3) he suffered an adverse employment decision; and (4) he was replaced by a person outside the protected class or treated differently than similarly situated non-protected employees. White v. Baxter Healthcare Corp., 533 F.3d 381, 391 (6th Cir.2008). In cases of reverse discrimination where, as here, a member of the majority claims discrimination, the Sixth Circuit requires an additional showing. Sutherland, 344 F.3d at 614-15; Pierce v. Commonwealth Life Ins., 40 F.3d 796, 801 (6th Cir.1994). To satisfy the first prong of the prima facie case, the plaintiff must “demonstrate ‘background circumstances [to] support the suspicion that the defendant is that unusual employer who discriminates against the majority.’ ” Sutherland, 344 F.3d at 614 (quoting Zambetti v. Cuyahoga Cmty. Coll., 314 F.3d 249, 255 (6th Cir.2002)). As to the fourth prong, “the plaintiff must show that the defendant treated differently employees who were similarly situated but were not members of the protected class.” Id.
Brown fails to present any evidence either that the SCBOE is the “unusual employer who discriminates against the majority,” or that there were similarly situated female employees treated more favorably than he was. Indeed, Brown has failed to specifically identify any female employee at Charjean Elementary who was similarly situated and received more favorable evaluations or was treated more favorably by Allen than Brown. Rather, Brown provides several declarations of female employees — including Fa*704chel Williams, Rhonda Hemingway, Jocelyn Ford, and Christal Tharp — which show that many employees of Charjean Elementary, whether male or female, were treated poorly by Allen. Further, the declaration of Fachel Williams, a female, indicates that she was also terminated for poor performance. (See Williams Decl., ECF No. 43-2.)
As to Brown’s assertions that males were treated differently because they were placed on outside duty, these allegations have been rebutted by the SCBOE. The declaration of Allen states that at least one other male faculty member had dismissal duty inside the school cafeteria, female teachers also took their students outdoors to the buses during dismissal, and Brown had the option to stay indoors to monitor an access door of the school. (Allen Decl. ¶¶ 10-12, ECF No. 12-5.)
Even were Brown able to establish a prima facie case of discriminatory treatment, the SCBOE has offered a legitimate nondiscriminatory reason for its termination of Brown — Brown’s low TEM scores — and Brown has not come forth with evidence to show pretext. See discussion supra Part II.B.l. Accordingly, the court recommends that the SCBOE’s motion for summary judgment as to Brown’s disparate treatment claims be granted.
2. Disparate Impact
Under a disparate impact theory, a plaintiff must show that a facially neutral employment practice has a more harsh impact on one group than another, and the practice is not justified by business necessity. Dunlap v. Tenn. Valley Auth., 519 F.3d 626, 629 (6th Cir.2008). A showing of discriminatory intent is not required. To establish a prima facie case, a plaintiff must (1) identify a specific employment practice to be challenged; and (2) prove that the challenged practice has an adverse impact on a protected group through relevant statistical analysis. Id. at 629.
Brown has cited the employment practices of placing men on outside duty and assigning men to teach predominately African American classrooms. However, he has not provided any relevant statistical analysis to show that the challenged practices have an adverse impact on men. Brown merely relies on his own unsupported declaration to argue he received more African American students than Ms. Dunlap, who had more Hispanic students. (Pl.’s Resp. in Opp’n to Def.’s Mot for Summ. J. 9, ECF No. 43.) African American students, he argues, have more difficult behavioral problems. (Id.) The court is not persuaded that these employment practices — even if they did exist at Charjean Elementary School — had an adverse impact on men’s job performance, and Brown has offered no evidence of such an impact. Accordingly, summary judgment should be granted on Brown’s disparate impact claim.
3. Hostile Work Environment
Under Title VII, to establish a hostile work environment claim based on sexual harassment, Brown must show: (1) he was a member of a protected class; (2) he was subjected to unwelcome sexual harassment; (3) the harassment complained of was based on sex; (4) the harassment created a hostile work environment; and (5) the employer is liable. Randolph, 453 F.3d at 733. In the Supreme Court’s decision in Harris v. Forklift Systems, Inc., 510 U.S. 17, 114 S.Ct. 367, 126 L.Ed.2d 295 (1993), the Court explained that a hostile environment is a “workplace [that] is permeated with discriminatory intimidation, ridicule, and insult that is sufficiently severe or pervasive to alter the conditions of the victim’s employment and create and abusive working environment.” Id. at 21, *705114 S.Ct. 367 (citations and internal quotation marks omitted). ■ The conduct must be severe or pervasive enough, both subjectively and objectively, such that a reasonable person would find it hostile and the victim found it hostile. Id. at 21-22, 114 S.Ct. 367. Relevant factors to consider include “the frequency of the discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a mere offensive utterance; and whether it unreasonably interferes with an employees work performance.” Id. at 23, 114 S.Ct. 367.
Brown fails to show that the harassment he experienced — Allen’s comments that “you a man,” that he should be able to handle his classroom, and that he should be on outside duty — is severe and pervasive enough to create a hostile work environment. Even if true, these scattered references to Brown’s gender are not of the frequency, severity, or level of offensiveness such that they altered the conditions of Brown’s employment and created an objectively abusive work environment. At most, they amounted to “mere offensive utterances.” The court therefore recommends that Brown’s hostile environment claim be dismissed as a matter of law.
F. Brown’s Libel Claim
In Count Six of his complaint entitled “Mr. Brown’s Defamation-Libel against the District,” Brown alleges that Allen and Helminski made false statements in their assessments of Brown and in overstating the number of hours they observed his classroom. (Compl. ¶¶ 109-11, ECF No. 1.) He argues that the SCBOE is liable for these intentional acts because of its own negligence in supervising and hiring Allen. (Pl.’s Resp. in Opp’n to Def.’s Mot. for Summ. J. 10, ECF No. 43.)
As with Brown’s common law whistle-blower claims, the GTLA bars Brown’s claim for libel based on the negligence of the SCBOE. See discussion supra Part II.C. Tenn.Code. Ann. § 29-20-205 provides in relevant part:
Immunity from suit of all governmental entities is removed for injury proximately caused by a negligent act or omission of any employee within the scope of his employment except if the injury arises out of:
(2) False imprisonment pursuant to a mittimus from a court, false arrest, malicious prosecution, intentional trespass, abuse of process, libel, slander, deceit, interference with contract rights, infliction of mental anguish, invasion of right of privacy, or civil rights.
Tenn.Code. Ann. § 29-20-205 (emphasis added). Case law likewise makes clear that based on this statute, “a governmental entity retains immunity under the GTLA for negligence claims that arise from claims for ... libel.” Jackson v. Thomas, No. M2010-01242-COA-R3CV, 2011 WL 1049804, at *5 (Tenn.Ct.App. Mar. 23, 2011). Because the SCBOE is immune from Brown’s libel claim, summary judgment should be granted as to this claim in favor of the SCBOE.
G. Brown’s Aiding and Abetting Tort Claim
In Count Seven of his complaint entitled “Mr. Brown’s Aiding '& Abetting Tort against District,” Brown alleges that Allen and Helminski aided and abetted each other in engaging in tortious conduct toward him, including forging certain letters and defaming him. (Compl. ¶¶ 112-13, ECF No. 1.)
The common law tort of aiding and abetting is embodied in the Tennessee Human Rights Act (“THRA”), Tenn.Code Ann. § 4-21-301. The THRA is a comprehensive anti-discrimination statute, intended *706to be coextensive with federal law. Carr v. United Parcel Serv., 955 S.W.2d 832, 834-35 (Tenn.1997), overruled on other grounds, Parker v. Warren Cnty. Util. Dist., 2 S.W.3d 170 (Tenn.1999). Section 4-21-301 creates accomplice liability and states:
It is a discriminatory practice for a person or for two (2) or more persons to:
(2) Aid, abet, incite, compel or command a person to engage in any of the acts or practices declared discriminatory by this chapter.
Although the statute does not define “aiding and abetting,” the common law civil liability theory of aiding and abetting requires that the “defendant knew that his companions’ conduct constituted a breach of duty, and that he gave substantial assistance or encouragement to them in their acts.” Carr, 955 S.W.2d at 836 (quoting Cecil v. Hardin, 575 S.W.2d 268, 272 (Tenn.1978)).
Brown has not brought forth any evidence to show that the elements of the aiding and abetting tort are satisfied. He makes uncorroborated allegations that Helminski and Allen falsified letters and defamed him in assistance of each other by publishing false information about him during school board meetings, which were visible “on television” and harmed his reputation as an educator. (Pl.’s Resp. in Opp’n to Def.’s Mot. for Summ. J. 10-11, ECF No. 43.) Even if true, Brown does not argue that these acts of defamation were discriminatory within the meaning of the THRA, which bars discrimination for race, creed, color, religion, sex, age, or national origin. See Tenn.Code Ann. § 4-21-101 (describing the purpose of the THRA). Thus, the THRA does not make unlawful the acts alleged by Brown concerning statements made about his performance scores as a teacher, and aiding and abetting liability cannot be based on these allegations. The court recommends dismissal of this claim.
H. Brown’s Civil Conspiracy Claim
In Count Eight of his complaint, Brown alleges that Helminski and Allen committed civil conspiracy when they engaged in a common design to terminate his employment by submitting forged documents “to labor relations.” (Compl. ¶ 114, ECF No. I.)
Civil conspiracy requires “a combination of two or more persons who, each having the intent and knowledge of the other’s intent, accomplish by concert an unlawful purpose, or accomplish a lawful purpose by unlawful means, which results in damage to the plaintiff.” Trau-Med of Am., Inc. v. Allstate Ins. Co., 71 S.W.3d 691, 703 (Tenn.2002). When “the conspiratorial conduct is essentially a single act by a single corporation acting through its officers, directors, employees, and other agents, each acting within the scope of his or her employment,” a claim of conspiracy cannot be sustained. Id. at 703-04. To be actionable, an intra-corporate conspiracy must allege that the corporate officials, employees, or agents acted outside the scope of their employment to engage in conspiracy in furtherance of their own personal purposes and not the corporation’s. Id. at 704.
In the present case, it is undisputed that it was Allen’s responsibility as the on-site supervisor to report employees’ performance issues to the SCBOE Department of Labor Relations. Further, Helminski performed reviews of Brown as a part of her role as his PAR advisor. Neither Helminski nor Allen received any benefit from or engaged in any conduct with regard to their recommendations, observations, feedback, or evaluations of Brown for any personal purpose. Because Brown has not *707even alleged nor presented evidence that either Helminski or Allen were acting outside the scope of their employment in pursuit of a personal purpose, SCBOE is entitled to judgment as a matter of law on Brown’s civil conspiracy claim.
I. Brown’s COBRA Claim
In Count Nine of his complaint entitled “Violations of COBRA Notice Penalty Claims,” Brown asserts that SCBOE failed to provide him with notice of his COBRA rights regarding his health insurance, which was terminated on July 29, 2013. (Compl. ¶ 115, ECF No. 1.) The SCBOE has moved for summary judgment on Brown’s COBRA claim, and in his response to the motion for summary judgment, Brown filed a cross-motion for summary judgment as to the same claim. The SCBOE argues in its reply that Brown’s cross-motion is untimely because the dis-positive motion deadline was March 25, 2014. (Defi’s Reply 1, ECF No. 48.) Although Brown’s cross-motion for summary judgment was not filed by the dispositive motion deadline, the court will nevertheless consider Brown’s cross-motion because the court can grant summary judgment for the non-moving party at any time. See Fed.R.Civ.P. 56(f).
COBRA requires that in the event of certain qualifying events, an employer who sponsors a group health insurance plan must give notice to an employee of his COBRA rights. See 29 U.S.C. §§ 1163, 1166. Examples of qualifying events include an employee’s death, termination or reduction of hours, divorce or legal separation, and entitlement to Social Security benefits. See 29 U.S.C. §§ 1163, 1166. When a covered employee’s coverage would be lost due to one of these qualifying events, an employer must notify the qualified beneficiary of his right to continue coverage. Id. § 1166(a)(4), (c).
The COBRA statute does not specifically provide what constitutes sufficient notice. “Nevertheless, the notice given must be sufficient to allow the qualified beneficiary to make an informed decision whether to elect coverage.” McDowell v. Krawchison, 125 F.3d 954, 958 (6th Cir.1997). Courts in the Sixth Circuit have held that “a good faith attempt to comply with a reasonable interpretation of the statute is sufficient.” Holford v. Exhibit Design Consultants, 218 F.Supp.2d 901, 906 (W.D.Mich.2002); see also Fadalla v. Life Auto. Prods., Inc., No. 06-2679, at 12-14, 2009 WL 1071885 (W.D.Tenn. Jan. 12, 2009) (ECF No. 218)(order granting in part and denying in part summary judgment, finding as a matter of law that the defendant did not provide sufficient COBRA notice to the plaintiff after termination when the defendant provided inaccurate information regarding his ability to elect health coverage); Joiner v. Dreisenga & Assocs., Inc., No. 1:04-CV-437, 2005 WL 2090899, at *3 (W.D.Mich. Aug. 29, 2005). One court in this district noted that adequate notice may contain: “ ‘(1) that [the qualified beneficiary] can elect to .continue coverage after a qualifying event; (2) that [the qualified beneficiary] has sixty days to elect continued coverage from the date that coverage would cease; (3) that coverage may continue for a maximum of eighteen months; and (4) that she is obligated to pay premiums.’ ” Fadalla, No. 06-2679, at 13 (quoting Rodriguez v. Int’l Coll. of Bus. & Tech., Inc., 364 F.Supp.2d 40, 47 (D.P.R.2005)).
In the present case, it is undisputed that on June 11, 2013, Brown was notified that he would be placed on suspension without pay effective July 29, 2013 and that tenure charges and a recommendation would be made to the SCBOE to dismiss him as a tenured teacher. In the same letter, Brown was also instructed to contact the *708Division of Employee Benefits to inquire about insurance premiums. (See Brown Dep., Ex. 8, ECF No. 12-3.) The letter did not specifically inform Brown of his right to continued coverage under COBRA for eighteen months if he paid the full premium, it did not designate the amount of such premium, nor did it contain any reference to COBRA. (See id.) In sum, the letter did not contain sufficient information to permit Brown to make an informed decision regarding his COBRA rights because it did not contain any information about insurance coverage at all.
The SCBOE argues that Brown was suspended, not terminated, at the time of the June 11, 2013 letter, and suspension is not a “qualifying event” under 29 U.S.C. § 1163 that triggers its COBRA notice obligations.10 The court disagrees with the SCBOE’s interpretation of § 1163. The statute states that “termination (other than by reason of such employee’s gross misconduct), or reduction of hours ” are qualifying events if the result is the loss of coverage to a qualified beneficiary. Id. § 1163(2). Brown’s hours were reduced by his suspension, which would result in his loss of coverage on July 29, 2013.
The SCBOE next argues Brown was apprised of his right to continued coverage before he was terminated. Brown testified in a deposition on February 6, 2014 that when he spoke with the Division of Employee Benefits and met with the Department of Labor Relations, he was told that he could keep his insurance if he paid $900 per month. (Brown Dep. 69:22-70:25, ECF No. 12-3.) Brown testified that he did not hear any reference to COBRA, and he declined to keep health coverage. (Id.)
The court finds that a question of fact remains as to the notice that Brown ultimately received regarding his COBRA rights. The June 11, 2013 letter of suspension alone does not amount to sufficient COBRA notice because it did not allow Brown to make an informed decision; however, Brown’s later interactions with the Division of Employee Benefits and Department of Labor Relations raise an issue of material fact as to whether Brown eventually received adequate COBRA notice. Accordingly, the court recommends that both the SCBOE’s motion for summary" judgment and Brown’s cross-motion for summary judgment on this issue be denied.
J. Brown’s Negligent Supervision and Negligent Training Claims
In Count Ten of his complaint entitled “Negligent Supervision against Defendant” and in Count Eleven entitled “Negligent Training against Defendant,” Brown claims that the SCBOE negligently supervised and trained Allen and Helminski because they fraudulently recommended him for termination and were not adequately trained to perform teacher evaluations. (Compl. ¶¶ 119-20, ECF No. 1.)
Tennessee recognizes a cause of action for negligent hiring, supervision, and retention where an “employee establishes, in addition to the elements of a negligence claim, that the employer had knowledge of the employee’s unfitness for the job.” Doe v. Catholic Bishop for Diocese of Memphis, 306 S.W.3d 712, 717 (Tenn.Ct.App. 2008); see also Brown v. Mapco Exp., Inc., 393 S.W.3d 696, 703 (Tenn.Ct.App.2012) (wherein Brown sued Mapco under the same theory). Elements of a negligence claim include a duty of care owed to the *709plaintiff, breach of that duty by the defendant, injury or loss, actual causation, and proximate causation. Lourcey v. Estate of Scarlett, 146 S.W.3d 48, 52 (Tenn.2004).
Brown has failed to present any evidence establishing the elements of his underlying negligence claim. First, assuming that Allen and Helminski owed a duty of care in evaluating Brown, Brown has not shown that they breached this duty by allegedly improperly evaluating him. He makes unsupported and general allegations that they falsified his TEM scores, but there is no evidence in the record to support this other than Brown’s belief that he should have scored better.
In his response to the motion for summary judgment, Brown also alleges that Allen was unfit for her position based on her poor treatment of teachers, which included yelling at them and assaulting one secretary. (Pl.’s Resp. in Opp’n to Def.’s Mot. for Summ. J. 16, ECF No. 43.) Assuming this was a breach of some unidentified duty to Brown, there is no evidence to show that this breach caused Brown’s termination. The court cannot make out a causal connection between Allen’s alleged poor treatment of many employees of Charjean Elementary School and Brown’s ultimate termination for low TEM scores. The court recommends judgment as a matter of law in favor of the SCBOE on this claim.
K. Brown’s Claim of Fraud
In Count Thirteen of his complaint entitled simply “Fraud,” Brown alleges that the SCBOE is liable for common law fraud because Allen forged four letters to him, Helminski claimed in a letter she wrote regarding Brown that she gave him teaching strategies and he failed to follow them, and Helminski fraudulently overstated the length of time she observed and graded him in the classroom. (Compl. ¶¶ 124-26, ECF No. 1.) He claims that he was injured by these fraudulent acts in that he was suspended from employment.
In Tennessee, the elements of fraud are “(1) an intentional misrepresentation of material fact, (2) knowledge of the representation’s falsity, ... (3) an injury caused by reasonable reliance on the representation,” and (4) “the misrepresentation involved a past or existing fact.” Dobbs v. Guenther, 846 S.W.2d 270, 274 (Tenn. 1992). Tennessee courts are clear that “[fjraud is never presumed,” and that “the facts sustaining it must be clearly made out.” Holt v. Wilmoth, 336 S.W.3d 234, 239 (Tenn.Ct.App.2010) (internal quotation marks omitted). The party asserting fraud bears the burden of proving all the elements of his case, meaning Brown must not only prove the letters and scores were inaccurate, but that the SCBOE knew it was inaccurate. See id.
Brown has not come forth with proof that the letters complained of were falsified by Allen and Helminski, that Helminski overstated the length of time she evaluated Brown’s classroom, or that Helminski falsely stated that she gave Brown teaching strategies that he failed to adopt. As with previous claims, Brown relies on his own declaration, which only restates his allegations in more detail without outside evidentiary support. (See Brown Decl. ¶¶ 24, 36-40, ECF No. 43-1.) This does not satisfy his burden of showing that the letters were fraudulent. Further, there has been no showing that the SCBOE knew or had reason to know of these alleged inaccuracies. Finally, Brown cannot establish that he relied on alleged fraudulent statements to his detriment.11 Ac*710cordingly, summary judgment should be granted on Brown’s fraud claim.
L. Brown’s Breach of Contract Claim
In Count Twelve of his complaint, Brown claims that he had a contract for further employment with the SCBOE, which it “maliciously breached” when it relied on the alleged fraudulent letters of Allen and Helminski and terminated him. To establish breach of contract, a plaintiff must prove (1) the existence of a contract, (2) nonperformance of the contract amounting to breach, and (3) damages caused by the breach. Ingram v. Cendant Mobility Fin. Corp., 215 S.W.3d 367, 374 (Tenn.Ct.App.2006).
Having found that Brown’s claim of fraud cannot survive, the court finds Brown’s breach of contract claim, which relies on his underlying claim of fraud to prove the breach element, also fails as a matter of law.
M. Brown’s Implied Covenant of Good Faith and Fair Dealing
In Count Fourteen of his complaint, Brown alleges that the SCBOE violated an implied covenant of good faith and fair dealing by terminating his employment based on “false allegations and false letters” and “with malice.” In Tennessee, an action for bad faith is not a stand-alone claim: “good faith or the lack of it may be an element or circumstance of recognized torts, or breaches of contracts, but it does not appear that good faith, or the lack of it is, standing alone, an actionable tort.” Solomon v. First Am. Nat’l Bank of Nashville, 774 S.W.2d 935, 945 (Tenn.Ct.App.1989); see also Wallace v. Nat’l Bank of Commerce, 938 S.W.2d 684, 685 n. 1 (Tenn.1996) (“The Court of Appeals has held that in Tennessee- there is no cause of action in tort for breach of the duty of good faith in the performance of a contract.”) The SCBOE’s motion for summary judgment should be granted as to this claim.
N. Brown’s Claim Under the Tennessee Teacher Tenure Act
In Count Fifteen of his complaint, Brown complains that he was not afforded a timely tenure hearing under the Tennessee Teacher Tenure Act, TenmCode Ann. § 49-5-512. He argues that “although the provision does not state a time for the Board of Education to take action, [sic] It is clear that the lawmakers did not intend for the process to take two years or longer.” (Compl. ¶¶ 130-31, ECF No. 1.) Brown cites ho authority for this argument, nor can the court find one.
The undisputed facts show that the SCBOE complied with the requirements of § 49-5-512 by providing him a tenure hearing on January 29-30, 2014 before an impartial hearing officer, in which he had the opportunity to be represented by counsel, present and cross-examine witnesses, and present and challenge evidence. The hearing was held within three months of the time the charges of inefficiency were filed. There is no time requirement imposed by the statute. Brown’s claim that his hearing was untimely under the Tennessee Teacher Tenure Act thus fails as a matter of law.
O. Brown’s Tennessee Public Protection Act Claim
In Count Sixteen of his complaint, Brown alleges that the SCBOE violated the Tennessee Public Protection Act (“TPPA”), Tenn.Code Ann. § 50-1-304, *711because he reported illegal activities— namely, corporal punishment and sealed windows at Charjean Elementary — which caused him to be terminated. (Compl. ¶¶ 132-33, ECF No. 1.) The TPPA prohibits an employer from terminating an employee “solely for refusing to participate in, or refusing to remain silent about, illegal activities.” TenmCode Ann. § 50 — 1— 304(b)(emphasis added). “Illegal activities” mean “activities that are in violation of the criminal or civil code of the state or the United States or any regulations intended to protect the public health, safety, or welfare.” Tenn.Code Ann. § 50-l-304(a)(3). Under the TPPA, a plaintiff must establish (1) that he was an employee of the employer, (2) he refused to participate in or remain silent about “illegal activities” as defined by the TPPA, (3) he was terminated, and (4) there was an exclusive causal relationship between his refusal to remain silent or participate in illegal activities and his termination. Franklin v. Swift Transp. Co., Inc., 210 S.W.3d 521, 528 (Tenn.Ct.App.2006).
In a retaliatory discharge action brought under the TPPA, the burden is on the plaintiff to establish a prima facie case. Tenn.Code Ann. § 50-l-304(g). “If the plaintiff satisfies this burden, the burden shall then be on the defendant to produce evidence that one (1) or more legitimate non-discriminatory reasons existed for the plaintiffs discharge.” Id. Then, “the burden shifts to the plaintiff to demonstrate that the reason given by the defendant was not the true reason for the plaintiffs discharge and that the stated reason was a pretext for unlawful retaliation.” Id.
Assuming for the sake of analysis that Brown did report activities that are illegal within the meaning of the TPPA, he has not brought forth any evidence to establish the element of sole or exclusive causal connection between his reporting of these activities and his termination. Indeed, the undisputed facts show that Brown was terminated for inefficiency based on his low TEM scores. A subsequent tenure hearing, wherein evidence and witnesses were presented on Brown’s charge of inefficiency, upheld this result and found just cause for his termination on this basis. Significantly, Brown’s first low TEM scores were earned before Brown was assigned to Charjean Elementary and before he allegedly reported any allegedly illegal activities. Thus, there is unrebutted evidence of a non-pretextual reason for Brown’s termination. Because the court finds an exclusive causal connection to be lacking, it recommends that summary judgment should be granted on Brown’s TPPA claim.
P. Brown’s Claim Regarding the TEM Program of Evaluation
Finally, Brown asserts in his complaint that the TEM system of evaluating teachers is unfair, but he does not state any legal basis for his claim. (Compl. ¶¶ 134-38, ECF No. 1.) In his response to the SCBOE’s motion for summary judgment, he explains that “[i]t is clear that the Plaintiff is not making a claim under this section but rather seeking injunctionary [sic] relief.” (Pl.’s Resp. in Opp’n to Def.’s Mot. for Summ. J. 22, ECF No. 4.)
Because Brown’s allegations about flaws in the TEM system are solely based on his personal observations and because he does not name the legal basis of his claim, the court recommends dismissal of his challenge to the TEM program.
III. RECOMMENDATION
For the foregoing reasons, it is recommended that the SCBOE’s motion for summary judgment be granted on all claims except for Brown’s COBRA claim and that Brown’s cross-motion for summary judgment on his COBRA claim be denied.
*712Respectfully submitted this 1st day of July, 2014.

. The dispositive motions deadline was March 25, 2014. (Scheduling Order, ECF No. 6.) Because the Court can grant summary judgment for the non-moving party at any time, the Magistrate Judge considered Brown's cross-motion for summary judgment. See Fed.R.Civ.P. 56(f).


. “Tenure charges” refers to charges Dorsey E. Hopson, Superintendent of the SCBOE, made against Brown to "support[] the recommendation for [Brown’s] dismissal.” (Tenure Charges, ECF No. 12-10.) Tenure charges are required under the Tennessee Teacher Tenure Act, Tenn.Code Ann. § 49-5-511, before a tenured teacher can be dismissed.


. On June 11, 2013, Brown was notified that he would be suspended without pay and that tenure charges and a recommendation of dismissal would be made to the SCBOE. (Rep., ECF No. 59 at 8.)


. TEM scores are used to evaluate teacher performance levels. The scores range from 1 to 5, with 3 indicating that a teacher "meets expectations” and below 3 meaning subpar performance. (See TEM Score, ECF No. 43-4; Branch Aff., ECF No. 12-4.)


. The SCBOE does not dispute that it is a state actor.


. Brown alleges that the SCBOE meeting was "broadcast on television and radio from the Plaintiffs understanding.” (Pl.'s Resp. in Opp'n to Def.'s Mot. for Summ. J., ECF No. 43 at 7.) No evidence in the record supports that allegation.


. During the 2012-2013 school year, Brown chose to enter the Peer Assistance Review ("PAR”) program. (Rep., ECF No. 59 at 7.) Brown was assigned fellow teacher Kecia Helminski as his peer consultant. (Id.)


. Attached to the complaint are 24 pages of exhibits.


. Brown disputes this fact on the grounds that before his students' TCAP scores were factored into his score, which occurred during the summer, Brown had received a rating of 3 out of 5 for the 2011-2012 year. (See PL's Resp. to Def.’s Statement of Undisputed Facts ¶ 7, ECF No. 40; Brown Decl. ¶¶ 5-6, ECF No. 43-1.) He further states that he had been teaching fourth grade at Treadwell Elementary for the 2011-2012 year, and he was not notified that his TEM score dropped due to TCAP results until September of the 2012-2013 school year when he was preparing for his first video recorded observation. (Brown Decl. ¶ 6, ECF No. 43-1.) The court finds that this objection does not create a genuine dispute of material fact. Even accepting as true that Brown originally received a score of 3 before the TCAP scores were taken into account during the summer and that Brown was, not notified of his lower score of 2 until September, this does not call into question the fact that Brown received an overall and final evaluation score of 2 for the 2011-2012 year. Further, the SCBOE has offered evidence to show that Brown in fact received a 2. (See TEM Score, Ex. 1, ECF No. 12-4.)


. Brown disputes this fact, claiming that the SCBOE falsified his score and that he actually received a score of 3 out of 5. (PL's Resp. to Def.'s Statement of Undisputed Material Fact ¶ 12, ECF No. 40.) As support, Brown cites his own declaration in its entirety, with emphasis on paragraph 5. Paragraph 5 of Brown’s declaration repeats Brown’s claim that the SCBOE falsified his score and offers a long-winded explanation of how it "seems virtually impossible for me to get a TEM 1” because "on my four evaluations to my understanding I scored more 2’s than l’s.” (Id. ¶ 5.) Putting aside that Brown’s dispute is stated in speculative terms, he attaches his TEM score sheets from the 2011-2012 school year and the 2012-2013 school year as proof. His 2012-2013 TEM score sheet is illegible, and the court cannot decipher what the sheet says. (See TEM Score, ECF No. 43-4.) The SCBOE likewise offers Brown's TEM score sheet for the 2012-2013, which indicates Brown received a 1 out of 5. (See TEM Score, Exs. 1-2, ECF No. 12-4.) Additionally, Chantay Branch, the Director Manager of the SCBOE Department of Labor Relations, swore in an affidavit that Brown received an overall evaluation score of 1 out of 5. (Branch Aff. ¶ 13, ECF No. 12-4.) Brown fails to offer any evidence to support his disputed fact that he in fact received a score of 3 or that the SCBOE falsified his score. He thus fails to comply with Rule 56 of the Federal Rules of Civil Procedure. The court will therefore treat the SCBOE's fact as undisputed.


. .Though Brown does not dispute this fact, he states that he could have been put on probation by the Board under state law, rather than terminated. (Pl.'s Resp. to Def.’s Statement of Undisputed Material Facts ¶ 19, ECF No. 40; Pl.'s Additional Statement of Undisputed Facts ¶ 40, ECF No. 41.) The court finds this fact irrelevant for purposes of this motion for summary judgment.


. Brown does not dispute this fact but adds that the "hearing officer hears probably about five or six teaching tenure hearings a month, her law firm has a financial interest and she is not impartial. Furthermore, the Plaintiff has a constitutional right to have his case heard anew in federal court and the hearing officer’s opinion should have no bearing on the instant action.” (Pl.’s Resp. to Def.'s Statement of Undisputed Material Facts II21, ECF No. 40.) Brown repeats this statement in several other responses. (See id. ¶¶ 25-27.) The court notes that it is not bound by the hearing officer's decision and exercises de novo review of the present case.


.Brown does not dispute this fact but states that the SCBOE failed to identify the hearing officer’s opinion in its discovery disclosures, due February 25, 2014. (Pl.’s Resp. to Def.'s Statement of Undisputed Material Facts ¶ 24, ECF No. 40.) However, the hearing officer’s opinion was not-issued until March 10, 2014, after the discovery deadline passed.


. Brown opposes this, stating that people including a parent have discovered the SCBOE’s allegations that Brown was inefficient and received low evaluation scores. (Pl.’s Resp. to Def.'s Statement of Undisputed Material Facts ¶ 30, ECF No. 40.) For this, he again cites to his own declaration. (See Brown Decl. ¶¶ 51-52, ECF No. 43-1.) Brown’s declaration merely restates his belief that several parents, students, a friend, and Ms. Hemingway have discovered he was terminated based on low evaluation scores and inefficiency. (See id.) He does not, however, offer any proof that the SCBOE spoke to a third party regarding Brown's performance issues or that they discussed these issues outside of his review and tenure hearing. Because he fails to offer evidence to show the fact is genuinely disputed, as required by Rule 56 of the Federal Rules of Civil Procedure, the court will treat the fact as undisputed.


. Brown disputes this fact, but the court finds that his contentions do not create a genuine issue of material fact. See discussion infi'a Part II.B.l for the court’s explanation.


. Brown had the opportunity to appeal the hearing officer’s determination that there was substantial evidence in the record to support his termination based on the January 29 and 30 hearing. He did not attend the appeals hearing on April 29, 2014.


. Brown’s termination became effective on March 10, 2014, after the hearing officer found that the SCBOE satisfied its burden to prove that there was just cause to terminate. Thus, the SCBOE contends, COBRA notice was not due until after March 10, 2014.


. In his response to SCBOE's motion for summary judgment, Brown tries to establish the reliance element by a circuitous argument that he relied on false TEM scores in deciding *710to enter the PAR program, which resulted in a recommendation that he be terminated. Brown did not raise these allegations in his complaint, and the court will not consider them now.